Exhibit 10.10

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
the 31st day of July, 2003, by and between GARLAND PHYSICIANS’ HOSPITAL, LTD., a
Texas limited partnership (“Seller”) and VISTA HOSPITAL OF DALLAS, L.P., a Texas
limited partnership (“Purchaser”). LELAND MEDICAL CENTERS, INC., a Texas
corporation (“Leland”) is the corporate parent of Seller’s general partner and
shall receive a direct benefit by consummation of the transactions contemplated
by this Agreement and therefore joins in this Agreement for the purposes stated
in Sections 1.02(e), 3.09, 6.03, 8.01 and 11.02 hereof and Article IV and
Article X hereof.

 

RECITALS:

 

A. Seller owns a fully licensed and operational 113-bed acute care general
hospital located in Garland, Texas, commonly known as “Leland Medical Plaza,”
and a medical office building that is attached thereto, together with its
related businesses and properties (collectively referred to as the “Hospital”).

 

B. Seller desires to sell to Purchaser and Purchaser desires to purchase
substantially all of the assets, real estate, equipment, inventory, fixtures and
other property which are directly or indirectly related to, necessary for, or
used in connection with, the operation of the Hospital (except for the Retained
Assets as defined in Section 1.02 hereof), on the terms and conditions set forth
in this Agreement.

 

C. Seller and Leland will derive substantial benefits from the transactions
contemplated by this Agreement and in connection therewith are willing to (i)
deliver to Purchaser certain agreements not to compete with Purchaser and the
business of the Hospital (the “Business”), and (ii) make certain
representations, warranties, covenants and agreements set forth herein.

 

NOW, THEREFORE, for and in consideration of the premises and the agreements,
covenants, representations, and warranties hereinafter set forth and other good
and valuable consideration, the receipt and adequacy of which are forever
acknowledged and confessed, the parties hereto hereby agree as follows:

 

ARTICLE I

 

PURCHASE AND SALE OF ASSETS

 

1.01 Assets to be Purchased. Subject to the terms and conditions hereinafter set
forth and except for the Retained Assets, Seller hereby agrees to sell, assign,
convey, transfer and deliver to Purchaser, and Purchaser agrees to purchase,
accept and acquire from Seller, on the Closing Date (as defined in Section 3.01
hereof), on a going concern basis, all of Sellers’s right, title and interest in
and to all of the assets, properties, rights and interests of every kind and

 



--------------------------------------------------------------------------------

description, real, personal or mixed, tangible or intangible owned or used by
Seller and its Affiliates (as hereinafter defined) in connection with the
operation of the Business (all of which assets, properties, rights and interests
are hereinafter collectively referred to as the “Acquired Assets”), including,
without limitation, the following:

 

(a) all legal, beneficial and equitable title to that certain approximately
23-acre tract of real property located in Garland, Texas and being more
particularly described on Exhibit A attached to this Agreement, together with
(i) all buildings, fixtures and other improvements located thereon or attached
to such real property; (ii) all of Seller’s right, title and interest in and to
all leases, subleases, franchises, licenses, permits, rights-of-way and
easements, if any, appurtenant to or otherwise benefiting such real property or
its buildings, fixtures or improvements, and (iii) all other rights and
appurtenances pertaining to such land and its improvements, including strips and
gores (collectively, the “Real Property”);

 

(b) all tangible business and personal property, including, without limitation,
all major, minor, medical, surgical or other equipment, vehicles, furniture,
furnishings, machinery, data processing and computer hardware, appliances and
other tangible personal property of every description and kind and all
replacement parts therefore and accessories thereto, including, without
limitation, those assets listed on Schedule 1.01(b) to this Agreement
(collectively, the “Equipment”);

 

(c) all supplies, goods and inventory used, useable or useful in respect of the
Business existing as of the Closing Date, including, but not limited to,
pharmaceuticals and medications, food, janitorial and cleaning materials,
disposables, linens, consumables, office supplies and medical supplies,
including, without limitation, those assets listed on Schedule 1.01(c) to this
Agreement (collectively, the “Inventory”);

 

(d) all deposits, prepaid taxes and expenses, escrows and other advance payments
relating to any expenses of the Business to the extent that the same are
assignable or transferable, including, without limitation, those items listed on
Schedule 1.01(d) (collectively, the “Prepaid Expenses”);

 

(e) all financial, patient, medical staff and personnel records and other
records relating to the Hospital, whether in hard or any other format
(including, without limitation, all clinical records, equipment records, medical
administrative libraries, medical records, patient billing records, documents,
catalogs, books, records, files, operating manuals, current personnel records
and computer software (collectively, the “Documentary Information”));

 

(f) all rights and benefits of Seller in, to or under those written agreements,
contracts, sales commitments, purchase orders, customer commitments, security
agreements or instruments and undertakings entered into in the ordinary course
of the Business which have been (i) entered into on or before the date hereof
and are listed on Schedule 1.01(f) to this Agreement or (ii) are entered into
after the date hereof, are related

 



--------------------------------------------------------------------------------

exclusively to the Business and satisfy the requirements of Section 6.02 hereof
(collectively, the “Acquired Contracts”);

 

(g) all of Seller’s right, title and interest in and to those personal property
leases listed on Schedule 1.01(g) to this Agreement (collectively, the “Personal
Property Leases”);

 

(h) all of Seller’s right, title and interest in and to those real property
leases with respect to tenants of the medical office building attached to the
hospital building, including, without limitation, those leases listed on
Schedule 1.01(h) to this Agreement (collectively, the “Real Property Leases”);

 

(i) all rights and benefits of Seller under any and all manufacturer’s,
merchant’s, repairmen’s and other third-party warranties, guaranties and service
or replacement programs relating to the Business or any Acquired Asset,
including, without limitation, those assets listed on Schedule 1.01(i) to this
Agreement (collectively, the “Warranties”);

 

(j) all of the licenses, permits, approvals, variances, rights, waivers or
consents (collectively, the “Licenses”) issued to Seller by any federal, state,
county or local governmental entity or municipality or subdivision thereof or
any authority, arbitrator, department, commission, board, bureau, body, agency,
court or instrumentality thereof (collectively, “Governmental Authorities”) and
used by Seller in connection with the operation of the Business to the extent
the same are assignable or transferable, including all Hospital Licenses,
certificates of occupancy, Drug Enforcement Administration registrations and
certifications, authorizations and/or certifications for participation in the
Medicare program or any state Medicaid program and including, without
limitation, the Licenses listed on Schedule 1.01(j) to this Agreement;

 

(k) all of the provider, facility and billing numbers used in connection with
the operation of the Business to the extent that the same are assignable or
transferable, including, without limitation, those numbers listed on Schedule
1.01(k) to this Agreement;

 

(l) all names, trade names, trademarks and service marks (or variations thereof)
associated with the Hospital, including the name “Garland Physicians’ Hospital”
and those other names, marks and logos used by the Hospital and, to the extent
assignable by Seller, all warranties (express or implied) and rights and claims
assertable by (but not against) Seller related to such assets;

 

(m) all rights of Seller to those telephone, pager and facsimile numbers
utilized by Seller in connection with the operation of the Hospital, including,
without limitation, those numbers listed on Schedule 1.01(m) to this Agreement;

 

(n) all goodwill associated with the Hospital and the Acquired Assets; and

 



--------------------------------------------------------------------------------

(o) all other property, other than the Retained Assets, of every kind, character
or description owned by Seller or its Affiliates and used or held for use in the
business of the Hospital, wherever located and whether or not similar to the
items specifically set forth above.

 

For purposes of this Agreement the term “Affiliate” shall mean with respect to
any party to this Agreement any entity or person that directly or indirectly
controls, is controlled by, or under common control with such party. As used in
this definition of “Affiliate”, the term “control” means possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of an entity whether through ownership of voting securities, by
contract or otherwise.

 

1.02 Retained Assets. Notwithstanding anything contained in Section 1.01 hereof
to the contrary, Seller shall, and hereby does, expressly retain all of Seller’s
right, title and interest in and to the following assets, properties, rights and
interests, including, without limitation, certain assets related to the Business
which are expressly described herein (all of which assets, properties, rights
and interests are hereinafter collectively referred to as the “Retained
Assets”):

 

(a) cash, cash equivalents, certificates of deposit and other investments in
marketable securities of third-party issuers;

 

(b) all accounts (including intercompany receivables of Seller with any of
Seller’s Affiliates, including WMH Physicians Hospital, L.L.C. and Physicians
Metroplex Hospital, L.L.C.), notes, interest and other receivables of Seller,
and all claims, rights, interests and proceeds related thereto, including all
accounts and other receivables, disproportionate share payments and cost report
settlements related thereto, arising from the rendering of services to
inpatients and outpatients in connection with the Business, billed and unbilled,
recorded and unrecorded, for services provided by Seller prior to the Effective
Time whether payable by private pay patients, private insurance, third party
payors, Medicare, Medicaid, CHAMPUS, Blue Cross, or by any other source
(collectively “Seller Receivables”);

 

(c) all of Seller’s interest in the two (2) stand alone medical office buildings
that are located adjacent to the Hospital and being more particularly described
on Schedule 1.02(c) to this Agreement;

 

(d) all of Seller’s interest in that certain approximately 0.3 acre tract of
real property being more particularly described on Exhibit B attached to this
Agreement, together with all buildings, fixtures and other improvements located
thereon (the “Retained Real Property”);

 

(e) any and all names, symbols, trademarks or logos used in connection with the
Hospital which include the name “Leland,” or any variants thereof (the “Excluded
Marks”); provided, however, Seller and Leland, from and after Closing, grant a
non-exclusive license to Purchaser and its successors and assigns to use such
names in

 



--------------------------------------------------------------------------------

connection with its use of the personal property contained among the Acquired
Assets even though certain items may contain the Excluded Marks, through the
useful life of personal property;

 

(f) the original corporate and tax records of Seller and the general partner
thereof;

 

(g) all documents, records, correspondence, work papers and other documents
relating exclusively to the Seller Receivables, the Seller Cost Reports (as
defined in Section 7.10 hereof) or Agency Settlements (as defined in Section
7.10 hereof);

 

(h) all of Seller’s right, title and interest in and to real property and leases
relating to the two stand alone medical office buildings described on Schedule
1.02(c);

 

(i) all of Seller’s or any Affiliate of Seller’s proprietary manuals, marketing
materials, policy and procedure manuals, standard operating procedures and
marketing brochures, data and studies or analyses set forth on Schedule 1.02(i)
to this Agreement;

 

(j) all of Seller’s interest in GCH Interests, Ltd., a Texas limited
partnership;

 

(k) all current contracts between any Seller and any Affiliate of Seller with
respect to the operation of the Hospital set forth on Schedule 1.02(k) to this
Agreement;

 

(l) the portions of Inventory disposed of, expended or canceled, as the case may
be, by Seller after the date of this Agreement and on or prior to the Closing
Date in the ordinary course of business, and in accordance with Section 6.02
hereof;

 

(n) all refunds for (i) insurance policies held by Seller prior to the Closing
Date, and (ii) the Seller Cost Reports, whether filed or to be filed, with
respect to medical services provided by Seller prior to the Effective Time; and

 

(o) Seller’s Medicare provider number 45S315 and Seller’s Medicaid provider
number 1217911-02, which provider numbers were used by Seller solely to bill for
psychological services and related products rendered and/or provided at the
Hospital.

 

1.03 Assignability and Consents. To the extent that the assignment of any
Acquired Contract, Personal Property Lease, Real Property Lease, Warranty,
License, Prepaid Expense, Documentary Information or other Acquired Asset to be
assigned to Purchaser as provided herein shall require the consent or waiver of
any third party or any Governmental Authority (each a “Required Consent”),
Seller shall use its best efforts to obtain the consent or waiver of each such
third party or Governmental Authority to such assignment, in each case in form
and substance satisfactory to Purchaser, on or prior to the Closing Date.
Schedule 1.03 to this Agreement sets forth a list of all of the Required
Consents.

 



--------------------------------------------------------------------------------

1.04 Assumed Liabilities and Obligations. On the Closing Date, Purchaser shall
assume and agree to pay, perform and discharge as and when due only the
following obligations and liabilities of Seller:

 

(a) All executory obligations with respect to the Business accruing exclusively,
and based upon events occurring, after the Effective Time (as defined in Section
3.02 hereof) under (i) the Acquired Contracts, (ii) the Personal Property
Leases, (iii) the Real Property Leases, and (iv) the Licenses.

 

All of the foregoing to be assumed by Purchaser hereunder are collectively
referred to herein as the “Assumed Liabilities”.

 

1.05 Retained Liabilities and Obligations. Except for the Assumed Liabilities,
Purchaser shall not assume and under no circumstances shall Purchaser be
obligated to pay or assume, and none of the assets of Purchaser shall be or
become liable for or subject to, any liability, indebtedness, commitment, or
obligation of Seller or any of its Affiliates, whether known or unknown, fixed
or contingent, recorded or unrecorded, currently existing or hereafter arising
or otherwise, including, without limitation, the following (collectively, the
“Retained Liabilities”):

 

(a) any debt, obligation, expense or liability of Seller or any of its
Affiliates (or any predecessor operator of the Hospital or the Acquired Assets)
that is not an Assumed Liability;

 

(b) claims or potential claims for medical malpractice or general liability
arising from events that occurred prior to the Effective Time;

 

(c) any liabilities associated with or arising out of any of the Retained
Assets;

 

(d) liabilities and obligations in respect of periods prior to the Effective
Time arising under the terms of the Medicare, Medicaid, CHAMPUS, Blue Cross, or
any other third party payor programs, and any liability arising pursuant to the
Medicare, Medicaid, CHAMPUS, Blue Cross, or any other third party payor programs
as a result of the consummation of any of the transactions contemplated under
this Agreement;

 

(e) federal, state or local tax liabilities or obligations in respect of periods
prior to the Effective Time, including, without limitation, any income tax, any
franchise tax, any tax recapture, any sales and/or use tax, and any FICA, FUTA,
workers’ compensation, and any and all other taxes or amounts due and payable as
a result of the exercise by the employees at the Hospital of such employee’s
right to vacation, sick leave, personal leave, bonus time, holiday benefits or
such other paid time-off benefits accrued while in the employ of Seller or any
of its Affiliates.

 

(f) liability for any and all claims by or on behalf of Seller’s current or
former employees relating to periods prior to the Effective Time, including,
without limitation,

 



--------------------------------------------------------------------------------

liability for any pension, profit sharing, deferred compensation, or any other
employee health and welfare benefit plans, liability for any EEOC claim, ADA
claim, FMLA claim, wage and hour claim, unemployment compensation claim, or
workers’ compensation claim;

 

(g) any obligation or liability accruing, arising out of, or relating to any
federal, state or local investigations or inquiry of, or claims or actions
against, Seller or any of its Affiliates or any of their employees, medical
staff, agents, vendors or representatives (including but not limited to
inquiries of, or claims or actions by, the Office of Inspector General (“OIG”),
Federal Bureau of Investigation (“FBI”), the Department of Justice (“DOJ”),
Internal Revenue Service (“IRS”), and/or any state agency or private individual
acting in the capacity of qui tam relator or qui tam plaintiff), with respect to
acts or omissions prior to the Effective Time, including, without limitation,
damages, penalties, fines, assessments and attorneys’ fees, as well as any costs
associated with or arising from researching, reviewing, providing or copying
records and responding to search warrants, civil investigative demands, summons
or subpoenas;

 

(h) any civil or criminal obligation or liability accruing, arising out of, or
relating to any acts or omissions of Seller, its Affiliates or their respective
partners, directors, officers, employees and agents claimed to violate any
constitutional provision, statute, ordinance or other law, rule, regulation,
interpretation or order of any governmental entity, including, without
limitation, any costs associated with, or arising from: providing or copying
records; responding to search warrants, summons, or subpoenas; and providing
legal counsel to any employee, officer or director of Purchaser or its
Affiliates in connection therewith;

 

(i) liabilities or obligations arising as a result of any breach by Seller at
any time of any contract or commitment that is not assumed by Purchaser;

 

(j) liabilities or obligations arising out of any breach by Seller prior to the
Effective Time of any Acquired Contract, Personal Property Lease or Real
Property Lease;

 

(k) any debt, obligation, expense, or liability arising out of or incurred
solely as a result of any transaction of Seller occurring after the Effective
Time or arising out of any violation by Seller of any law, regulation, or
ordinance at any time (including, without limitation, those pertaining to fraud,
environmental, healthcare regulatory and ERISA matters);

 

(l) all liabilities and obligations relating to any oral agreements, oral
contracts or oral understandings with any referral sources including, but not
limited to, physicians, unless reduced to writing and expressly assumed as part
of the Acquired Contracts; and

 

(m) liabilities or obligations with respect to the ownership or operation of any
assets owned or operated by Seller or any of its Affiliates other than the
Acquired Assets.

 



--------------------------------------------------------------------------------

ARTICLE II

 

PURCHASE PRICE

 

2.01 Payment. As full payment for the Acquired Assets and the Noncompetition
Agreement (as defined in Section 3.09 hereof), at the Closing Purchaser shall
(a) assume the Assumed Liabilities, and (b) shall pay and/or deliver to Seller:

 

(i) the sum of Six Million Thirty Thousand Dollars ($6,030,000.00), by wire
transfer of immediately available funds to such accounts as shall be designated
in writing by Seller at least three (3) business days prior to the Closing Date
(the “Cash Portion”); and

 

(ii) the Purchaser’s promissory note in the principal amount of Six Hundred
Seventy Thousand Dollars ($670,000.00) and substantially in the form attached
hereto as Exhibit C (the “Note”).

 

The Cash Portion and the original principal amount of the Note are collectively
referred to herein as the “Purchase Price.”

 

2.02 Allocation of Purchase Price. The Purchase Price and the Assumed
Liabilities represent the amount agreed upon by the parties to be the value of
the Acquired Assets and the Noncompetition Agreement, it being further agreed
that the Purchase Price and the Assumed Liabilities shall be allocated among the
Acquired Assets and the Noncompetition Agreement in accordance with the
allocation set forth on Schedule 2.02. Purchaser and Seller shall report the
purchase and sale of the Acquired Assets and the Noncompetition Agreement in
their respective federal, state or local tax returns in accordance with the
allocation set forth on such Schedule 2.02.

 

ARTICLE III

 

CLOSING

 

3.01 Date, Time and Place of Closing. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Purchaser’s legal counsel, Hallett & Perrin, P.C., 2001 Bryan Street, Suite
3900, Dallas, Texas 75201, at 10:00 a.m., local Dallas, Texas time, on August
14, 2003, or as promptly as practicable thereafter as soon as the conditions set
forth in Article VIII are satisfied, or at such other date, time or place fixed
by mutual written consent of Purchaser and Seller, but in no event later than
September 3, 2003. All proceedings to take place at the Closing shall take place
simultaneously, and no delivery shall be considered to have been made until all
such proceedings have been completed (the time and date of such Closing is
referred to herein as the “Closing Date”).

 

3.02 Effective Time. The transactions contemplated by this Agreement shall be
deemed effective for tax, accounting and all other purposes as of 12:01 a.m.,
local Dallas, Texas

 



--------------------------------------------------------------------------------

time, on the day immediately following the Closing Date (the “Effective Time”),
unless otherwise mutually agreed in writing by the parties.

 

3.03 Conveyance of Assets. At the Closing, Seller shall deliver or cause to be
delivered to Purchaser for the purpose of transferring the Acquired Assets to
Purchaser such documents, bills of sale, certificates of title, endorsements,
assignments and instruments necessary, advisable or desirable to vest in
Purchaser good and marketable title to all of the Acquired Assets being
transferred by Seller to Purchaser hereunder, including, without limitation, the
following (such documents and instruments hereinafter collectively referred to
as the “Transfer Documents”):

 

(a) A Special Warranty Deed fully executed by Seller in recordable form,
conveying to Purchaser good and marketable fee simple title and full ownership
to the Real Property described in Schedule 1.01(a), subject only to the
Permitted Encumbrances (as defined in Section 4.16);

 

(b) A General Bill of Sale and Assignment, in form satisfactory to Purchaser and
fully executed by Seller, conveying to Purchaser good, valid and marketable
title and full ownership to all tangible assets which are a part of the Acquired
Assets and valid title to all intangible assets which are a part of the Acquired
Assets, free and clear of all Liens (as hereinafter defined), other than the
Assumed Liabilities;

 

(c) Certificates of Title to all vehicles which constitute a part of the
Acquired Assets endorsed by Seller together with completed originals of any
forms required by the State of Texas to transfer the same free and clear of all
Liens;

 

(d) An Assignment of Leases and Contracts, fully executed by Seller, conveying
to Purchaser Seller’s interest in the Acquired Contracts, the Personal Property
Leases and the Real Property Leases; and

 

(e) An Owner’s Policy of Title Insurance covering the Real Property, as
described in and provided by Section 7.02 hereof.

 

(f) If requested by Purchaser, written notice from Seller of the conveyance of
the Real Property hereunder to each tenant of the Real Property under the Real
Property Leases in substantially the form attached hereto as Exhibit H.

 

(g) The Officer’s Certificate described in Section 8.02(b) hereof.

 

(h) Originals of the Real Property Leases.

 

(i) Possession of the Real Property free and clear of all parties in possession
except tenants under the Real Property Leases, and (to the extent in Seller’s
possession) all keys, codes and other security devices for the Real Property.

 



--------------------------------------------------------------------------------

All Acquired Assets shall be free and clear of any and all liens, prior
assignments, security interests, charges, pledges, claims or encumbrances
whatsoever (collectively, “Liens”), except Liens relating to the Assumed
Liabilities and with respect to the Real Property, and except the Permitted
Encumbrances (as defined in Secion 4.16 hereof).

 

3.04 Assumption Instrument. At the Closing, Purchaser shall execute and deliver
to Seller an assumption agreement with respect to the Assumed Liabilities, in
substantially the form attached hereto as Exhibit D (the “Assumption
Instrument”).

 

3.05 Payment of Purchase Price. At the Closing, Purchaser shall pay to Seller
the Purchase Price by delivering to Seller the Cash Portion as contemplated by
Section 2.01 and the Note.

 

3.06 Taxes, Charges and Fees.

 

(a) Sales, Use and Transfer Taxes; Title and Survey Costs. At the Closing,
Seller shall pay all transfer taxes, documentary stamp taxes, title search and
title insurance fees and costs, survey costs and recording charges and any other
taxes imposed by any Governmental Authority or otherwise incurred by either
party in connection with the sale and transfer of the Acquired Assets. Seller
shall be solely responsible for any and all taxes imposed by any Governmental
Authority in connection with the ownership, use, sale or rental of the Acquired
Assets on or prior to the Closing Date. In addition, Seller shall have the sole
responsibility of representing its position in any future audit by any
Governmental Authority with respect to any tax periods during which the Seller
owned the Acquired Assets or operated the Business.

 

(b) Proration of Personal Property Taxes. Personal property taxes associated
with the Acquired Assets that are imposed on a periodic basis and are payable
for a tax period that includes (but does not end on) the Closing Date shall be
prorated as of the Closing Date, and Seller shall bear the proportion, and shall
have the sole responsibility of, such taxes (and any payments due on account of
such taxes) equal to a fraction, the numerator of which is equal to the number
of days which shall have elapsed from the beginning of the applicable tax period
to and including the Closing Date and the denominator of which is the number of
days in the entire applicable tax period. Purchaser shall have the sole
responsibility for the remainder of such taxes (and any payments due on account
of such taxes). If the tax statement or appropriate information for such tax
period is not in the possession of the Seller on the Closing Date, the tax
proration payment shall be made by Seller to Purchaser at Closing based on a
reasonable estimate taking into account the prior period’s taxes and any
publicly announced tax rate increase or decrease or change in the law governing
such taxes, and Purchaser shall pay such taxes for such period when due, and any
adjustments shall be made as soon thereafter as the tax statement or appropriate
information is received.

 

(c) Proration of Real Property Taxes. The real property taxes and assessments
required to be paid by Seller with respect to the Real Property shall be
prorated as of the

 



--------------------------------------------------------------------------------

Closing Date between Purchaser and Seller in the same manner as described in
Section 3.06(b) hereof. If the tax statement or appropriate information for such
tax period is not in the possession of the Seller on the Closing Date, the tax
proration payment shall be made by Seller to Purchaser at Closing based on a
reasonable estimate taking into account the prior period’s taxes and any
publicly announced tax rate increase or decrease or change in the law governing
such taxes, and Purchaser shall pay such taxes for such period when due, and any
adjustments shall be made as soon thereafter as the tax statement or appropriate
information is received.

 

3.07 Proration of Utilities and Assessments. Seller and Purchaser agree that
utilities and assessments on the Business and the Acquired Assets shall be
prorated on a daily basis between Seller and Purchaser, with Seller responsible
for such utilities and assessments through and including the Closing Date. If
Purchaser or Seller should subsequently receive any refund of such utilities or
assessments, such refund shall be similarly apportioned and the party receiving
such refund shall remit to the other party its proportionate part thereof.

 

3.08 Security Deposits and Proration of Rents. Seller shall credit to Purchaser
(and Purchaser shall receive a credit against the Purchase Price) for the
security deposits, if any, held under the Real Property Leases. Seller and
Purchaser agree that any and all amounts received pursuant to the Real Property
Leases, including any and all rental or lease payments, shall be allocated
between the Purchaser and Seller on a prorated daily basis with Seller entitled
to all amounts earned or accrued through and including the Closing Date.
Notwithstanding the foregoing, no proration shall be made for any delinquent
rents existing as of the date of Closing; with respect to any such delinquent
rents, Purchaser shall make a reasonable attempt to collect the same for
Seller’s benefit after Closing in the usual course of operation of the Real
Property, and any such collections shall be remitted to Seller promptly upon
receipt by Purchaser; provided, however, that nothing contained herein shall
operate to require Purchaser to institute any lawsuit or other collection
procedure to collect such delinquent rents. The first monies collected from
tenants shall be applied to the month of receipt, and any other monies shall be
applied to the earliest period for which rents are owing. Seller shall pay all
leasing commissions and tenant costs (including, without limitation, tenant
improvement costs, moving costs, design costs incurred by the tenant, lease
buyout costs and similar tenant inducement costs) in connection with the Real
Property Leases; provided, however, that Purchaser shall pay all leasing
commissions and tenant costs (including, without limitation, tenant improvement
costs, moving costs, design costs incurred by the tenant, lease buyout costs and
similar tenant inducement costs) related to any post-Closing renewals,
extensions or expansions by the tenants under the Real Property Leases. Where
the Real Property Leases contain tenant obligations for taxes, common area
expenses, operating expenses or additional charges of any other nature, and
where Seller shall have collected any portion thereof in excess of amounts owed
by tenants for such items with respect to the period prior to the Closing, then
there shall be an adjustment and credit given to Purchaser on the Closing Date
for such excess amounts collected, if any. Purchaser shall apply all such excess
amounts to the charges owed by Purchaser for such items for the period after the
Closing Date.

 



--------------------------------------------------------------------------------

3.09 Noncompetition Agreement. At the Closing, Seller, Leland and Purchaser
shall enter into a Noncompetition Agreement (herein so called) in substantially
the form attached hereto as Exhibit E.

 

3.10 Other Documents. All other documents, certificates, consents, approvals and
notations, confirmations and papers required by Article VIII hereof as
conditions to Closing, and all appropriate receipts, shall be delivered to
Seller and to Purchaser, as the case may be, at the Closing.

 

3.11 Covenants and Further Assurance. Seller shall, at any time and from time to
time after the Closing Date, upon request of Purchaser and without further cost
or expense to Purchaser, execute and deliver such instruments of conveyance and
assignment and shall take such action as Purchaser may reasonably request to
more effectively transfer to and vest in Purchaser, and to put Purchaser in
possession of, any and all of the Acquired Assets, free and clear of any and all
Liens (other than Liens relating to the Personal Property Leases and the
Permitted Encumbrances), or otherwise carry out the transactions contemplated by
this Agreement. Purchaser shall, at the time and from time to time after the
Closing Date, upon request of Seller and without further cost or expense to
Seller, execute and deliver such instruments of assumption and shall take such
other action as Seller may reasonably request to more effectively evidence or
effect the assumption by Purchaser of the Assumed Liabilities or otherwise carry
out the transactions contemplated by this Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF SELLER AND LELAND

 

In order to induce the Purchaser to enter into this Agreement and to consummate
the transactions contemplated hereby, Seller and Leland, jointly and severally,
hereby represent and warrant as of the date hereof as follows:

 

4.01 Existence and Capacity.

 

(a) Seller is a limited partnership, duly organized and validly existing under
the laws of the State of Texas. Seller has the requisite power and authority to
enter into this Agreement, to perform its obligations hereunder and to conduct
its business as now being conducted. The sole general partner of Seller is LMC
GPH, Inc., which is a corporation duly organized, validly existing and in good
standing under the laws of the State of Texas (the “General Partner”). The
General Partner has the requisite corporate power and authority to execute this
Agreement on behalf of Seller, to perform Seller’s obligations hereunder and to
conduct its business as now being conducted. The State of Texas is the only
jurisdiction in which the operations of Seller make it necessary to be qualified
to do business.

 

(b) Leland is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Texas. Leland has the requisite power
and authority to enter into

 



--------------------------------------------------------------------------------

this Agreement, to perform its obligations hereunder and to conduct its business
as now being conducted.

 

4.02 Authorization.

 

(a) The execution, delivery and performance of this Agreement and all other
agreements and instruments executed and delivered by Seller in connection
herewith and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary action on the
part of Seller. This Agreement has been, and the other agreements and
instruments to be executed and delivered by Seller in connection herewith will
be, on or prior to the Closing Date, duly executed and delivered by Seller, and
constitute, or upon execution and delivery will constitute, the valid, legal and
binding obligations of Seller, enforceable against Seller in accordance with
their respective terms.

 

(b) The execution, delivery and performance of this Agreement and all other
agreements and instruments executed and delivered by Leland in connection
herewith and the consummation of the transactions contemplated hereby and
thereby have been duly and validly authorized by all necessary action on the
part of Leland. This Agreement has been, and the other agreements and
instruments to be executed and delivered by Leland in connection herewith will
be, on or prior to the Closing Date, duly executed and delivered by Leland, and
constitute, or upon execution and delivery will constitute, the valid, legal and
binding obligations of Leland, enforceable against Leland in accordance with
their respective terms.

 

4.03 Conflicts; Defaults. The execution and delivery of this Agreement and the
other agreements and instruments executed or to be executed in connection
herewith by Seller do not, and the performance by Seller of its obligations
hereunder and thereunder and the consummation by Seller of the transactions
contemplated hereby or thereby, will not as of the Closing Date (i) violate,
conflict with, or constitute a breach or default under any of the terms of
Seller’s organizational documents, or except for the Required Consents, any
License, patent, trademark, copyright or other intellectual property right of
Seller, Warranty, Documentary Information, Acquired Contract, Personal Property
Lease or Real Property Lease or any other obligation under or with respect to
the Acquired Assets, (ii) result in the creation or imposition of any Liens in
favor of any third party upon any of the Acquired Assets or the Business, (iii)
violate or require any authorization, approval, consent or other action by, or
registration, declaration or filing with or notice to, any Governmental
Authority pursuant to any law, statute, judgment, decree, injunction, order,
writ, rule or regulation of any Governmental Authority affecting the Business or
the Acquired Assets; or (iv) conflict with or result in a breach of, create an
event of default (or event that, with the giving of notice or lapse of time or
both, would constitute an event of default) under, or give any third party the
right to terminate, cancel or accelerate any obligation under, any contract,
agreement, note, bond, guarantee, deed of trust, loan agreement, mortgage,
license, lease, indenture, instrument, order, arbitration award, judgment or
decree to which Seller is a party or by which Seller or any of its assets or
properties are bound or affected, including, without limitation, the Acquired
Assets. There is no pending or, to the best knowledge of Seller, threatened
action, suit, claim, proceeding, inquiry or investigation before or by any
Governmental Authority, involving or to restrain or prevent the consummation of
the transactions contemplated

 



--------------------------------------------------------------------------------

by this Agreement or that might reasonably be expected to affect the right of
Purchaser to acquire or own the Acquired Assets or the right of Purchaser to
operate the Business in substantially the manner in which it currently is
operated.

 

4.04 Absence of Undisclosed Information. Except as otherwise disclosed in any
Schedule attached hereto and listed on the List of Schedules made part of this
Agreement provided for herein, the Business and the Acquired Assets are not
subject to any liabilities or obligations of any nature, fixed or contingent, or
any facts that might give rise to any such liabilities or obligations, which
would materially adversely affect the business, business prospects, assets,
financial condition or results of operations of the Business.

 

4.05 Financial Statements; Financial Information.

 

(a) Seller has heretofore delivered to Purchaser true and correct copies of the
Seller’s audited balance sheet as at December 31, 2001, and related statements
of operations, retained earnings and cash flows for the twelve month period
ending December 31, 2001, together with the notes relating thereto
(collectively, the “Audited Financial Statements”). The Audited Financial
Statements: (A) have been prepared in accordance with the books and records of
Seller; (B) have been prepared in accordance with generally accepting accounting
principles consistently applied with Seller’s financial statements for its
business; (C) reflect and provide adequate reserves and disclosures in respect
of all liabilities of the Business, including without limitation, all contingent
liabilities, as of December 31, 2001 to the extent required by generally
accepted accounting principles consistently applied; and (D) present fairly the
financial condition of the Business at such date and the results of operations
and cash flows of the Business for the period then ended.

 

(b) Seller has heretofore delivered to Purchaser true and correct copies of the
Seller’s unaudited balance sheet as at April 30, 2003, and related income
statement for the four (4) month period ending April 30, 2003.

 

(c) Seller has heretofore delivered to Purchaser a true and correct, in all
material respects, summary of all of Seller’s outstanding liabilities as of July
28, 2003 (the “Summary of Outstanding Liabilities”). The Summary of Outstanding
Liabilities (i) has been prepared based on the books and records of the Seller,
and (ii) accurately and completely sets forth, in all material respects, all
liabilities of Seller as of July 28, 2003.

 

4.06 Adequacy of Acquired Assets. Seller has good and marketable title to all of
the Acquired Assets and the Acquired Assets are, or will be, upon consummation
of the transactions contemplated by this Agreement on the Closing Date, free and
clear of all Liens (other than Liens relating to the Assumed Liabilities and
with respect to the Real Property, and except the Permitted Encumbrances). The
Acquired Assets include all assets and properties of Seller of every kind and
description, real, personal or mixed, tangible or intangible, the use of which
is reasonably necessary to enable Purchaser to conduct the Business as it has
been conducted by Seller prior to the date hereof. Except for those liabilities
that shall be paid by Seller at Closing, there are no unpaid liabilities, claims
or obligations arising from the ownership, use or operation

 



--------------------------------------------------------------------------------

of the Acquired Assets or the Business which could give rise to any mechanic’s,
materialman’s or other statutory lien against the Acquired Assets, or for which
Purchaser could be held responsible. Except as expressly set forth in this
Article IV, the Acquired Assets transferred to Purchaser will be sold by Seller
and purchased by Purchaser in their physical condition on the Closing Date, “AS
IS, WHERE IS AND WITH ALL FAULTS” and “WITH NO WARRANTY OF HABITABILITY OR
FITNESS FOR HABITATION,” with respect to the Real Property, land, buildings and
improvements, and “WITH NO WARRANTIES, INCLUDING, WITHOUT LIMITATION, THE
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE,” with respect
to the physical condition of the Equipment and Inventory, any and all of which
warranties (both express and implied) Seller hereby disclaims. All of the
foregoing real and personal property shall be further subject to normal wear and
tear on the land, buildings, improvements and equipment and normal and customary
use of the inventory and supplies in the ordinary course of business up to the
Closing Date.

 

4.07 Personal Property Leases. Schedule 1.01(g) to this Agreement sets forth as
of the date of this Agreement a list and brief description of each lease or
other agreement or right, whether written or oral, under which Seller is lessee
of, or holds or operates any machinery, equipment, vehicle or other tangible
personal property owned by a third party and used in connection with the
Business. All Personal Property Leases to which Seller is a party either as
lessor or lessee with respect to the Acquired Assets are valid and enforceable
in accordance with their respective terms, and except as disclosed on Schedule
1.01(g) there is not under any of such leases any material breach or default on
the part of Seller or, to the knowledge of Seller, on the part of any other
party thereto, or any condition or event that, with the giving of notice or
lapse of time or both, would constitute such a material breach or default on the
part of Seller or, to the knowledge of Seller, on the part of any other party
thereto.

 

4.08 Real Property Leases. The Real Property Leases are valid and existing
leases and are in full force and effect and are valid and enforceable against
the parties thereto in accordance with their terms and all rental and other
payments due under each of the Real Property Leases have been duly paid in
accordance with the terms of such Real Property Leases. Except as set forth in
Schedule 4.08, there is no breach or event of default on the part of any party
to any Real Property Lease and no condition or event that, with the giving of
notice or lapse of time or both, would constitute such breach or event of
default, has occurred and is continuing. No waiver, indulgence or postponement
of any tenant’s obligations under any Real Property Lease has been granted by
the Seller. No construction, alteration or other leasehold improvement work with
respect to any of the Real Property Leases remains to be paid for or to be
performed by Seller.

 

4.09 Intellectual Property. (a) Schedule 4.09 to this Agreement sets forth a
true and accurate description of all intellectual property and all registrations
and applications for any of the foregoing owned or used by Seller in connection
with the conduct of the Business (the “Intellectual Property”).

 

(b) Seller is the owner of all right, title and interest in and to the
Intellectual Property free and clear of all Liens and without obligation to make
any royalty, license or

 



--------------------------------------------------------------------------------

other payment with respect thereto, including, without limitation, any royalty,
license or other payment resulting from any infringement of any third party
rights.

 

(c) There have not been any claims, actions or judicial or other adversary
proceedings involving Seller concerning any item of the Intellectual Property;
there is no basis for any such action or proceeding; and to the best knowledge
of Seller no such action or proceeding is threatened.

 

4.10 Contracts and Commitments. Except as set forth in Schedule 4.10 to this
Agreement, Seller is not, with respect to the Business or the Acquired Assets, a
party to any written or oral:

 

(i) contract not made in the ordinary course of business, other than this
Agreement, under which the total outstanding obligation is in excess of Ten
Thousand Dollars ($10,000.00);

 

(ii) consulting agreement or contract for the employment of any employee or
other person on a full-time, part-time or consulting basis that is not
terminable upon notice of thirty (30) days or less without cost or other
liability resulting solely from such termination;

 

(iii) agreement relating to the lease of any property, real or personal, whether
as lessor or lessee that involves future obligations of more than Ten Thousand
Dollars ($10,000.00);

 

(iv) contract for the purchase or sale of real property or capital or fixed
assets that involves future obligations of more than Ten Thousand Dollars
($10,000.00); or

 

(v) contracts and other agreements containing covenants under which the Business
may not compete in any line of business or with any person in any geographic
area.

 

Except as set forth in Schedule 4.10 to this Agreement, Seller is not in breach
of or in default under and, to Seller’s knowledge, no other party thereto is in
breach of or default under, any of the contracts, agreements or arrangements set
forth in Schedule 4.10 to this Agreement, and no event has occurred that, with
the giving of notice or lapse of time or both, would constitute such a breach or
default. True, correct and complete copies of such contracts, agreements or
instruments have been delivered to Purchaser.

 

4.11 Inventory. Except as set forth in Schedule 4.11 to this Agreement, Seller
has good title to all Inventory included as part of the Acquired Assets, free
and clear of all Liens. The Inventory is adequate for the conduct of the
Business and inventory levels are not in excess of the normal operating
requirements of the Business in the ordinary course of business consistent with
past practices.

 



--------------------------------------------------------------------------------

4.12 Licenses. The Hospital is duly licensed as a 113-bed general acute care
hospital pursuant to the applicable laws of the State of Texas. The pharmacies,
laboratories, and all other ancillary departments located at the Hospital or
operated for the benefit of the Hospital which are required to be specially
licensed are duly licensed by the Department of Health of the State of Texas
(“TDH”) or other appropriate licensing agency. Seller has all other licenses,
permits, and approvals which are needed or required by law to operate the
business related to or affecting the Hospital or any ancillary services related
thereto. Seller has delivered to Purchaser an accurate and complete list
(Schedule 1.01(j)) of all such Licenses owned or held by Seller relating to the
ownership, development, or operation of the Hospital or the Acquired Assets, all
of which are now and as of Closing shall be valid, in full force and effect and
not subject to meritorious challenge. All applications required to have been
filed for the renewal of the Licenses have been duly filed on a timely basis, or
with appropriate extensions, each with the appropriate Governmental Authority,
and all other filings required to have been made with respect to such Licenses
have been duly made on a timely basis, each with the appropriate Governmental
Authority.

 

4.13 Medicare Participation/Accreditation. The Hospital is certified for
participation in the Medicare, Medicaid and CHAMPUS programs, has a current and
valid provider contract with such programs, is in compliance with the conditions
of participation in such programs, and has received all approvals or
qualifications necessary for capital reimbursement for the Hospital. The
Hospital is duly accredited, with no contingencies by the Joint Commission on
Accreditation of Healthcare Organizations (“JCAHO”) for the three (3) year
period ending August 24, 2003. A copy of the most recent accreditation letter
from JCAHO pertaining to the Hospital has been made available to Purchaser.
Neither Seller nor any of its officers, directors, managing employees, or
controlling partners are excluded from participation in the Medicare, Medicaid
or CHAMPUS programs, nor is any such exclusion threatened. Seller has not
received any notice from any of the Medicare, Medicaid or CHAMPUS programs, or
any other third party payor programs of any pending or threatened investigations
or surveys, and Seller has no reason to believe that any such investigations or
surveys are pending, threatened, or imminent. Attached hereto as Schedule 4.13
is a copy of any Statement of Deficiencies and Plan of Correction (Form
HCFA-2567) received during the past three (3) years with respect to the
Hospital.

 

4.14 Third Party Payors. In addition to the Medicare, Medicaid and CHAMPUS
programs, the Hospital has current and valid provider contracts with those third
party payors listed on Schedule 4.14 hereto. True, correct and complete copies
of such third party payor contracts have been provided to Purchaser by Seller.
Seller is not in breach of or in default under any third party payor contract
and no event has occurred that, with the giving of notice or lapse of time or
both, would constitute such a breach or default.

 

4.15 Regulatory Compliance. The Hospital is in compliance with all applicable
statutes, rules, regulations, and requirements of all Governmental Authorities
having jurisdiction over the Hospital and the Acquired Assets and the operations
of the Hospital and the Acquired Assets. Seller has timely filed all reports,
data, and other information required to be filed with such Governmental
Authorities. The Hospital has received no notice of any violation of federal or
state fraud and abuse or self referral laws, nor does Seller have knowledge of
any such

 



--------------------------------------------------------------------------------

violations in connection with the operation of its business. Neither Seller nor
any of its employees have committed a violation of federal or state laws
regulating health care fraud, including but not limited to the federal
Anti-Kickback Law, 42 U.S.C. Section 1320a-7b, the Stark I and II Laws, 42
U.S.C. Section 1395nn, as amended, and the False Claims Act, 31 U.S.C. Section
3729, et seq.

 

4.16 Real Property. Seller owns good, marketable, fee simple (full ownership)
title to the Real Property, together with all buildings, improvements, fixtures
and component parts thereon and all easements, servitudes, appurtenances and
rights thereto, and except as described in Schedule 4.16, Seller has not created
any mortgages, liens, restrictions, agreements, claims, or other encumbrances
which cause title to such Real Property to be unmarketable or which will
materially interfere with the use by Purchaser of the Acquired Assets in a
manner consistent with the current use by Seller. The Real Property will be
conveyed to Purchaser subject to (i) current taxes not yet due and payable, (ii)
any lease obligation expressly assumed hereunder by Purchaser, and (iii)
easements and other restrictions of record as more particularly described in
Schedule 4.16 hereto (collectively, the “Permitted Encumbrances”). In respect of
the Real Property, Seller represents and warrants that:

 

(a) If any lien or liens including, without limitation, mortgage liens,
mechanics and materialmen’s liens, and/or judgment liens, which are not
Permitted Encumbrances or Assumed Liabilities, are asserted against the Real
Property, Seller shall promptly obtain the release of such lien(s);

 

(b) Seller has not received notice of a violation of any applicable ordinance or
other law, order, regulation, or requirement and has not received notice of
condemnation, lien, assessment, or the like relating to any part of the Real
Property or the operation thereof and, to Seller’s knowledge, no such notice is
threatened or contemplated;

 

(c) At Closing, Seller shall convey by special warranty deed to Purchaser good
and marketable fee simple (full ownership) title to the Real Property, free and
clear of any Lien, except for the Permitted Encumbrances;

 

(d) The Real Property and its operation are in compliance with all applicable
zoning ordinances, and the consummation of the transactions contemplated herein
will not result in a violation of any applicable zoning ordinance or the
termination of any applicable zoning variance now existing, and if any of the
improvements on the Real Property are damaged or destroyed subsequent to
Closing, the repair or replacement of same by Purchaser to the condition
existing immediately prior to Closing will not violate applicable zoning
ordinances (assuming there has been no change in such zoning ordinances);

 

(e) Except for the Permitted Encumbrances, the Real Property is subject to no
easements, servitudes, restrictions, ordinances, or such other limitations on
title which make or could make the Real Property, or any part thereof, unusable
for its current use or unmarketable;

 



--------------------------------------------------------------------------------

(f) All utilities serving the Real Property are, and, to the extent within
Seller’s control, shall be at Closing, adequate to operate the Real Property in
the manner it is currently operated;

 

(g) Except for those tenants in possession of the Real Property under the Real
Property Leases listed on Schedule 1.01(h), there are no parties in possession
of, or claiming any possession, adverse or not, to or other interest in, any
portion of the Real Property as lessees, tenants at sufferance, trespassers or,
to Seller’s knowledge, otherwise. No tenant is entitled to any rebate,
concession or free rent, other than as set forth in the lease or contract with
such tenant; no commitments have been made to any tenant for repairs or
improvements other than for normal repairs and maintenance in the future; and
except as will be released by Garland Community Hospital, Ltd. at Closing, no
rents due under any Real Property Leases with tenants have been assigned or
hypothecated to or encumbered by any person; the copies of the Real Property
Leases provided to Purchaser pursuant to Section 6.04(c) hereof are true,
correct and complete and are the only leases in effect with respect to the Real
Property; such Real Property Leases are in full force and effect; such tenants
are the sole tenants at the Real Property and are currently occupying same;
except as disclosed in Schedule 4.16(g), such tenants are current in the payment
of monthly base rent due under the Real Property Leases and are current in the
payment of all other charges due under the Real Property Leases; there are no
defaults by Seller or the tenants under the Real Property Leases and no
conditions exist which by the giving of notice or with the passage of time would
constitute such a default; all brokerage commissions with respect to the Real
Property Leases have been paid in full and there will be no brokerage
commissions due in respect of any extension or renewal of the Real Property
Leases (this representation shall survive the Closing indefinitely
notwithstanding the limits on survival set forth in Section 11.01 hereof);
Seller has not and shall not in the future collect any installment of rent more
than thirty (30) days in advance of its date due; the tenants have has not paid
a security deposit or any other deposits to Seller or any prior landlord except
as set forth in Schedule 4.16(g) attached hereto;

 

(h) Except as set forth on Schedule 4.16(h), any division of the Real Property
by Seller or its Affiliates, including the division required to exclude the
tract described in Section 1.02(d) hereof, has been done in compliance with all
applicable subdivision, zoning or other land use laws, regulations, ordinances
or requirements.

 

(i) Seller has not received any written condemnation notice from any
Governmental Entity with respect to all or part of the Real Property and to
Seller’s acknowledge no condemnation or eminent domain action is threatened or
contemplated;

 

(j) Seller has not (i) commenced a voluntary case, or had entered against it a
petition, for relief under any federal bankruptcy act or any similar petition,
order or decree under any federal or state law or statute relative to
bankruptcy, insolvency or other relief for debtors, (ii) caused, suffered or
consented to the appointment of a receiver, trustee, administrator, conservator,
liquidator or similar official in any federal, state or foreign

 



--------------------------------------------------------------------------------

judicial or non-judicial proceedings, to hold, administer and/or liquidate all
or substantially all of its property, or (iii) made an assignment for the
benefit of creditors;

 

(k) Seller has not granted any options or rights of first refusal to tenants or
any other third parties to purchase or otherwise acquire any interest in the
Real Property;

 

(l) All documents and records delivered or made available to Purchaser will be
true, correct and complete copies of the documents and records required to be
delivered or made available;

 

(m) Seller currently has in place the public liability, casualty and other
insurance coverage with respect to the Real Property. Such policy is in full
force and effect, and all premiums due and payable thereunder have been, and at
closing will be, fully paid when due. No notice of cancellation has been
received or threatened with respect thereto. No insurance company insuring the
Improvements has delivered to Seller oral or written notice (i) that any
insurance policy now in effect would not be renewed or (ii) that Seller has
failed to comply with insurance requirements or (iii) that defects or
inadequacies exist in the Real Property, or in any part thereof, which could
adversely affect the insurability thereof or the cost of such insurance. At all
times from the date hereof through the date of Closing, Seller shall cause to be
maintained in force fire and extended coverage insurance upon the Real Property,
and public liability insurance with respect to damage or injury to person or
property occurring on the Real Property in at least such amounts as are
maintained by Seller on the date hereof;

 

(n) That, at closing, there will be no unpaid bills, claims, or liens in
connection with any construction or repair of the Real Property;

 

(o) Except as disclosed in the Title Commitment, the Real Property is free and
clear of all mechanic’s liens;

 

(p) Seller has not received written notice of, nor does Seller have actual
knowledge or information of, any pending or contemplated change in any
regulation, code, ordinance or law, or private restriction applicable to any of
the Real Property, or any natural or artificial condition upon or affecting the
Real Property, or any part thereof, which would result in any material change in
the condition of the Real Property or any part thereof, or would in any way
limit or impede the operation of the Real Property;

 

(q) There are no contracts of construction, maintenance, management, service or
supply which would affect the Real Property or operation of the Real Property
after Closing except as set forth in Schedule 4.16(q);

 

(r) Seller has not received any written notice that the Real Property or the
current operation thereof is in violation of any laws, regulations, ordinances,
rules, orders or other requirements of any governmental authorities having
jurisdiction over the Real Property or affecting all or any part thereof or
bearing on its construction or operation, or

 



--------------------------------------------------------------------------------

with any private covenants or restrictions, which violations are uncured as of
the date hereof;

 

(s) Seller has all licenses, permits, easements, rights-of-way, including,
without limitation, all building and occupancy permits from all governmental
authorities having jurisdiction over the Real Property or from private parties
for the normal use, maintenance, occupancy, and operation of the Real Property
and to insure unimpeded access, ingress and egress to and from the Real Property
as required to permit normal usage of the facilities thereon;

 

(t) Present zoning regulations permit the use of the Real Property as a
hospital, the Real Property complies with all applicable parking and zoning
regulations, and there are no governmental or private regulations, orders,
agreements or instruments restricting the current use and operation of the Real
Property except as may be shown in the Title Commitment;

 

(u) To the best of Seller’s knowledge, (i) there are no public plans or
proposals for changes in road grade, access or other municipal improvements
which would affect the Real Property or result in any assessments, (ii) no
ordinance authorizing improvements, the cost of which might be assessed against
Purchaser or the Real Property is pending, and (iii) no tax proceeding is
pending for the reduction or increase of the assessed real estate tax evaluation
to the Real Property or any portion thereof; and

 

(v) Seller has received no written notice of defects, faults or other problems
in connection with the soils, subsoils, grading or compaction of the land
comprising the Real Property.

 

4.17 Employee Benefit Plans.

 

(a) Schedule 4.17 contains a true and complete list of all the following
agreements, plans or other arrangements, covering any employee of the Business,
which were previously or are presently in effect: (i) employee benefit plans
within the meaning of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”) and (ii) any other employee benefit plan,
program, policy, or arrangement providing for insurance coverage (including
without limitation any self-insured arrangements), workers’ compensation,
disability benefits, supplemental unemployment benefits, paid time-off benefits
(including without limitation vacation leave, sick leave, personal leave, bonus
leave, and leave for civil obligations), retirement benefits, life, health,
disability or accident benefits (including without limitation any “voluntary
employees’ beneficiary association” as defined in Section 501(c)(9) of the
Internal Revenue Code of 1986, as amended (the “Code”) providing for the same or
other benefits) or for deferred compensation, profit sharing bonuses, stock
options, restricted stock, phantom stock, stock appreciation rights, stock
purchases or other forms of incentive compensation or post-retirement insurance,
compensation or benefits, whether written or unwritten, formal or informal,
which Seller or any of its Affiliates currently sponsors, or to which it has any
outstanding present

 



--------------------------------------------------------------------------------

or future obligation to contribute or other liability, whether voluntary,
contingent or otherwise (collectively, the “Benefit Plans”).

 

(b) The Seller has, with respect to each Benefit Plan listed on Schedule 4.17,
delivered to the Purchaser, or shall provide to Purchaser within five (5) days
after the date hereof, a true and complete set of copies of (i) all Benefit
Plans and related trust agreements, annuity contracts or other funding
instruments as in effect immediately prior to the Closing Date, together with
all amendments thereto which shall become effective at a later date; (ii) all
summary plan descriptions for each Benefit Plan required to prepare, file and
distribute summary plan descriptions; and (iii) all summaries furnished or made
available to employees, officers and directors of any of Seller or the ERISA
Controlled Group of all Benefit Plans for which a summary plan description is
not required.

 

(c) The Acquired Assets are not, and Seller does not expect them to become,
subject to a lien imposed under the Code or under Title I or Title IV of ERISA
including liens arising by virtue of Seller being considered to be aggregated
with another entity pursuant to Section 414 of the Code or ERISA Section
4001(a)(14) (“ERISA Controlled Group”).

 

(d) Neither Seller nor any member of Seller’s ERISA Controlled Group has
sponsored, contributed to, participated or agreed to participate in, or had an
“obligation to contribute” (as defined in ERISA Section 4212(a)) to a
“multiemployer plan” (as defined in Code Section 414(f) or ERISA Sections
4001(a)(3) or (3)(37)(A)) on behalf of any employee of the Business.

 

(e) Neither Seller nor any member of Seller’s ERISA Controlled Group has at any
time sponsored or contributed to, participated or agreed to participate in, a
“single employer plan” (as defined in ERISA Section 4001(a)(15)) to which at
least two or more of the “contributing sponsors” (as defined in ERISA Section
4001(a)(13)) are not part of the same ERISA Controlled Group.

 

(f) There are no actions, liens, suits, audits or claims pending or, to Seller’s
knowledge, threatened against Seller, with respect to Seller’s maintenance of
the Benefit Plans; any Benefit Plan; or the assets of any Benefit Plan; other
than routine claims for benefits and other claims that are not material.

 

(g) Seller and each member of Seller’s ERISA Controlled Group have, at all
times, complied with all requirements of the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), ERISA Sections 601 through 608
and Section 4980B of the Code, and all regulatory guidance thereto.

 

(h) Each Benefit Plan that constitutes an “eligible retirement plan” as defined
in Section 402(c)(8)(B) of the Code, and each related trust agreement, annuity
contract or other funding instrument, from which assets may be involved in a
“direct rollover” (as defined in Section 401(a)(31) of the Code) or other
transfer to Purchaser’s retirement plans has complied with the applicable
requirements of the Code and, with respect to Benefit Plans that are qualified
under Section 401(a) of the Code, each such Benefit Plan has been so determined
by the Internal

 



--------------------------------------------------------------------------------

Revenue Service pursuant to a current favorable determination letter, or
application for such determination has been made and is currently pending.

 

4.18 Litigation. Except as set forth on Schedule 4.18 attached hereto, there is
no pending or, to the best knowledge of Seller, threatened litigation, action,
suit, proceeding, claim, investigation, or administrative proceeding against or
affecting Seller, by or before any Governmental Authority, involving or relating
to the Business or the Acquired Assets.

 

4.19 Taxes.

 

(a) Seller has, or by the Closing Date will have, (i) timely filed all Tax (as
defined in clause (f) of this Section 4.19) returns, schedules and declarations
(including any withholding and information returns) required to be filed by any
jurisdiction to which it is or has been subject, all of which Tax returns,
schedules and declarations are or will, when filed, be true, complete, accurate
and correct in all material respects, (ii) paid in full all Taxes due and
payable (or claimed to be due and payable by any federal, state, local or
foreign Taxing authority), (iii) paid or finally settled all Tax deficiencies
asserted or assessed against it, and (iv) made timely payments to the proper
Governmental Authorities of the Taxes required to be deducted and withheld from
the wages paid to its employees.

 

(b) Seller (i) is not delinquent in the payment of any Tax, (ii) has not been
granted an extension of time to file any Tax return prior to or on the Closing
Date which has expired, or will expire, on or before the Closing Date without
such return having been filed, and (iii) has not granted to any other person or
entity a power of attorney or similar authorization with respect to the
settlement of its liability for Taxes.

 

(c) No deficiencies for any Tax has been claimed, proposed or assessed (whether
or not finally or tentatively, orally or in writing), no requests for waivers of
the time to assess any deficiency for any Taxes are pending, and there are no
pending or threatened Tax audits, investigations or claims for or relating to
(i) the assessment or collection of Taxes, or (ii) a claim for refund made with
respect to Taxes previously paid. There are no matters under discussion or
dispute with any Governmental Authorities with respect to Taxes that may have
been raised, nor are there any issues Seller believes will be raised in the
future, by any Taxing authority with respect to Taxes accruing on or prior to
the Closing Date.

 

(d) There are, and as of the Closing Date there will be, no Liens for Taxes upon
the Acquired Assets except for statutory Liens for Taxes not yet due or
delinquent. Purchaser will take title to the Acquired Assets free and clear of
any such Liens.

 

(e) Seller is not a “foreign person” within the meaning of Section 1445(b)(2) of
the Code.

 

(f) As used in this Agreement, “Taxes” (and all derivations thereof) means all
federal, state, local and foreign sales, use, property, payroll and other taxes
imposed by any

 



--------------------------------------------------------------------------------

Governmental Authority with respect to the ownership, operation, transfer, or
use of the Business or the Acquired Assets, or in any other way relating to the
Business or the Acquired Assets.

 

4.20 Employee Agreements. Schedule 4.20 contains a list of the names and current
aggregate annual cash compensation and identifies the other material benefits of
each employee of the Business and any employment contracts, confidentiality
agreements or non-compete agreements to which Seller is a party. Except as set
forth on Schedule 4.20 to this Agreement, no labor organization, collective
bargaining representative or group represents or claims to represent any of the
employees currently engaged in the Business.

 

4.21 Environmental Laws.

 

(a) Except as set forth on Schedule 4.21 (i) neither Seller nor the Real
Property is subject to any environmental hazards, risks, or liabilities, and
(ii) neither Seller nor the Real Property is in violation of any federal, state
or local statutes, regulations, laws or orders pertaining to environmental
matters, including, without limitation, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (“CERCLA”), as supplemented and
amended, the Environmental Cleanup Responsibility Act (“ECRA”), the Resource
Conservation and Recovery Act, as amended (“RCRA”), 42 U.S.C. Section 6901, et
seq.; the Federal Clean Air Act, 42 U.S.C. Section 7401, et seq.; the Federal
Water Pollution Control Act, Federal Clean Water Act of 1977, 33 U.S.C. Section
1251, et seq.; Federal Hazardous Materials Transportation Act, 48 U.S.C. Section
1801, et seq.; Federal Toxic Substances Control Act, 15 U.S.C. Section 2601, et
seq.; and the Federal Safe Drinking Water Act, 42 U.S.C. Section 300f, et seq.
No Hazardous Substances (which for purposes of this Section 4.21 shall mean and
include any hazardous or toxic substances, pollutants, contaminants, materials
or wastes, including but not limited to those substances, pollutants,
contaminants, materials and wastes listed in the United States Department of
Transportation Table (49 CFR 172.101) or by the Environmental Protection Agency
as hazardous substances pursuant to 40 CFR Part 302, or such substances,
materials and wastes which are regulated under any federal environmental law or
any applicable local or state environmental law, including, but not limited to,
CERCLA, ECRA, RCRA; toxic substances as defined under the Toxic Substance
Control Act, 15 U.S.C. 2601, et seq.; or any of the following: hydrocarbons,
petroleum and petroleum products, asbestos, polychlorinated biphenyls,
formaldehyde, radioactive substances, flammables and explosives) have been and
through the Closing Date will be, disposed of or released or discharged from or
onto (including groundwater contamination) the Real Property by Seller in
violation of any applicable environmental statute, regulation, or ordinance.
Neither Seller, nor to Seller’s knowledge, any prior owners, operators or
occupants of the Real Property, have allowed any Hazardous Substances to be
discharged, possessed, managed, processed, or otherwise handled on the Real
Property in a manner which is in violation of applicable law, and Seller has
complied with all environmental laws applicable to any part of the Real
Property. Seller shall immediately notify Purchaser, in writing, should Seller
become aware of any lien, notice, litigation, or threat of litigation relating
to any alleged unauthorized release of any Hazardous Substance or the existence
of any Hazardous Substance with respect to any part of the Real Property; and
shall promptly furnish the Purchaser with copies of any correspondence, notices,
or legal pleadings in connection therewith.

 



--------------------------------------------------------------------------------

(b) Except as disclosed on Schedule 4.21:

 

(i) Neither Seller, its Affiliates nor its agents have received any
communication (written or oral) that alleges that Seller is not in compliance
with all applicable environmental laws;

 

(ii) Seller has obtained all environmental permits necessary for the operation
of the Hospital and related activities, all such permits are in good standing
and Seller is in compliance with all terms and conditions of its environmental
permits; and

 

(iii) No portion of the Real Property has ever been used as a landfill, garbage
or refuse dump site, waste disposal facility, transfer station or other type of
facility for the processing, treatment or disposal of waste materials.

 

4.22 Employee Relations. Except as set forth on Schedule 4.22, all employees of
the Hospital are employees of Seller or LMC LES, Inc., a Texas corporation,
which is an Affiliate of Leland. The employee relations of Seller are good.
There is no threatened employee strike, work stoppage, or labor dispute
pertaining to the Hospital. No union representation question exists respecting
any employees of Seller. No collective bargaining agreement, labor contract,
letter of understanding, contract or any other arrangement, formal or informal,
with any labor union or organization exists or is currently being negotiated by
Seller, no demand has been made for recognition by a labor organization by or
with respect to any employees of Seller, no union organizing activities by or
with respect to any employees of Seller are, to the best knowledge of Seller,
taking place, and none of the employees of Seller are represented by any labor
union or organization. There is no unfair practice claim against Seller before
the National Labor Relations Board, nor any strike, dispute, slowdown, or
stoppage pending or threatened against or involving the Hospital, and none has
occurred. Seller is in compliance with all federal and state laws respecting
employment and employment practices, terms and conditions of employment, and
wages and hours. Seller is not engaged in any unfair labor practices. Seller has
complied with all requirements of the Immigration Reform and Control Act of
1986. Except as set forth on Schedule 4.22, there are no pending or, to the best
knowledge of Seller, threatened EEOC or DFEH claims, OSHA complaints, DOL
complaints, union grievances, wage and hour claims, unemployment compensation
claims, workers, compensation claims or the like. There are on the date hereof,
and there shall be at all times through the Closing Date, fewer than 100
full-time and part-time employees of the Business. During the ninety (90) day
period immediately preceding the Closing Date, no more than fifty (50) full-time
and part-time employees of the Business shall have had their employment
terminated.

 

4.23 Third Party Payor Cost Reports. Seller has duly filed on a timely basis all
required cost reports with respect to the Hospital for all the fiscal years
through and including the fiscal year ended December 31, 2002. All of such cost
reports accurately reflect the information to be included thereon and such cost
reports do not claim and neither the Hospital nor Seller has received payment or
reimbursement in any amount in excess of the amounts provided by law or any
applicable agreement that has not been either repaid by Seller or subject to an
accepted deferred payment plan. Seller has provided Purchaser with complete and
accurate copies of all

 



--------------------------------------------------------------------------------

third party payor cost reports and related forms filed during the past three (3)
years by or on behalf of Seller with respect to the Business. Schedule 4.23
indicates which of such cost reports have not been audited and finally settled
and a brief description of any and all notices of program reimbursement,
proposed or pending audit adjustments, disallowances, appeals of disallowances,
and any and all other unresolved claims or disputes in respect of such cost
reports.

 

4.24 Medical Staff. Seller has previously delivered to Purchaser a true, correct
and complete copy of medical staff privilege and membership application forms, a
description of medical staff privileges, all current medical staff bylaws, rules
and regulations and amendments thereto, all credentials and appeals procedures
not incorporated therein, the name of each current member of the medical staff
of the Hospital, the age of each medical staff member, the specialty, if any, of
each medical staff member, and all contracts with physicians, physician groups
or other members of the medical staff of the Hospital. There are no pending or,
to Seller’s knowledge, threatened appeals, challenges, disciplinary or
corrective actions or disputes involving applicants, staff members or health
professionals.

 

4.25 Hill-Burton And Other Liens. Neither Seller, nor to Seller’s knowledge, its
predecessors, have received any loans, grants or loan guarantees pursuant to the
Hill-Burton Act program, the Health Professions Educational Assistance Act, the
Nurse Training Act, the National Health Planning and Resources Development Act,
and the Community Mental Health Centers Act, as amended, or similar laws or acts
relating to health care facilities.

 

4.26 Insurance. Schedule 4.26 summarizes the professional and general liability
insurance policies covering the operations of the Hospital and the property
insurance policies covering the Acquired Assets, including the policies’
numbers, terms, identity of insurers, amounts and coverage. All such insurance
policies are in full force and effect and shall remain in full force and effect
through the Closing Date. Seller does not provide and is not obligated to
provide professional liability coverage for any physician or other health care
provider.

 

4.27 Conflicts Of Interest. Except as set forth on Schedule 4.27, no Affiliate
of Seller, nor, to Seller’s knowledge, any Hospital employee: (i) is a supplier
of goods or services to Seller, (ii) directly or indirectly controls or is a
director, trustee, member, officer, controlling shareholder, employee or agent
of any corporation, firm, association, partnership or other business entity
which is a supplier of goods or services to Seller, or (iii) is a party to any
contract or other agreement with Seller.

 

4.28 Brokers, Finders and Agents. Neither Seller nor Leland is directly or
indirectly obligated to anyone as a broker, finder, agent or in any other
similar capacity in connection with this Agreement or the transactions
contemplated hereby.

 

4.29 Other Information. The information provided and to be provided by Seller to
Purchaser in this Agreement or in Exhibits or the Schedules or in any other
writing pursuant hereto (including, without limitation, the representations and
warranties contained in this Article IV) does not and will not contain any
untrue statement of a material fact and does not and will not omit to state a
material fact required to be stated herein or therein or necessary to make the

 



--------------------------------------------------------------------------------

statements contained herein or therein, in light of the circumstances in which
they are made, not false or misleading. Copies of all financial statements,
reports, documents and other materials heretofore or hereafter delivered or made
available to Purchaser pursuant hereto and thereto were or will be at the time
of their delivery to Purchaser true, complete and accurate copies of such
financial statements, reports, documents and other materials.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

In order to induce Seller and Leland to enter into this Agreement and to
consummate the transactions contemplated hereby, the Purchaser hereby represents
and warrants as of the date hereof as follows:

 

5.01 Organization and Good Standing: Power and Authority. Purchaser is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Texas. Purchaser has full power and authority to
execute and deliver this Agreement, and to perform Purchaser’s obligations
hereunder and to consummate the transactions contemplated hereby. Purchaser is
qualified to do business and is in good standing in each jurisdiction in which
the failure to so qualify would have a material adverse affect upon Purchaser.

 

5.02 Corporate Authorization. The execution, delivery and performance of this
Agreement and all other agreements and instruments executed and delivered by
Purchaser in connection herewith and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by all
necessary action on the part of Purchaser. This Agreement has been, and the
other agreements and instruments to be executed and delivered by Purchaser in
connection herewith will be, on or prior to the Closing Date, duly executed and
delivered by Purchaser, and constitute, or upon execution and delivery will
constitute, the valid, legal and binding obligations of Purchaser, enforceable
against Purchaser in accordance with their respective terms.

 

5.03 Conflicts; Defaults. The execution and delivery of this Agreement and the
other agreements and instruments executed or to be executed in connection
herewith by Purchaser do not, and the performance by Purchaser of its
obligations hereunder and thereunder and the consummation by Purchaser of the
transactions contemplated hereby or thereby, will not (i) violate, conflict
with, or constitute a breach or default under any of the terms of Purchaser’s
Articles of Organization or Regulations; (ii) violate or require any
authorization, approval, consent or other action by, or registration,
declaration or filing with or notice to, any Governmental Authority pursuant to
any law, statute, judgment, decree, injunction, order, writ, rule or regulation
of any Governmental Authority; or (iii) conflict with or result in a breach of,
create an event of default (or event that, with the giving of notice or lapse of
time or both, would constitute an event of default) under, or give any third
party the right to terminate, cancel or accelerate any obligation under, any
contract, agreement, note, bond, guarantee, deed of trust, loan agreement,
mortgage, license, lease, indenture, instrument, order, arbitration award,
judgment or decree to which Purchaser is a party or by which Purchaser or any of
its assets or

 



--------------------------------------------------------------------------------

properties are bound or affected. There is no pending or, to the best knowledge
of Purchaser, threatened action, suit, claim, proceeding, inquiry or
investigation before or by any Governmental Authorities, involving or to
restrain or prevent the consummation of the transactions contemplated by this
Agreement or that might reasonably be expected to affect the right of Purchaser
to purchase the Acquired Assets.

 

5.04 Brokers, Finders and Agents. Purchaser is not directly or indirectly
obligated to anyone as a broker, finder, agent or in any other similar capacity
in connection with this Agreement or the transactions contemplated hereby.

 

ARTICLE VI

 

COVENANTS OF SELLER

 

Seller hereby covenants to Purchaser that:

 

6.01 Access and Information. Seller shall afford to Purchaser and Purchaser’s
accountants, counsel and other representatives full and reasonable access from
time to time during normal business hours throughout the period from the date
hereof until the Closing Date to Seller’s properties, books, contracts,
commitments, personnel and records relating to the Business and the Acquired
Assets, and, during such period, Seller will (or will cause its representatives
to) furnish to Purchaser and Purchaser’s accountants, counsel and other
representatives copies of such documents and all such other information
concerning the Acquired Assets, the Retained Assets, the Assumed Liabilities,
the Retained Liabilities and the business, properties and personnel of the
Business as Purchaser may reasonably request.

 

6.02 Conduct of the Business Pending Closing. Prior to the earlier of the
Closing or termination of this Agreement:

 

(a) Ordinary Course of Business. Seller shall use all reasonable efforts to
preserve the business organization of the Business intact, to keep available to
the Business the services of all current employees and to preserve for Purchaser
the goodwill of the third party payors, physicians, suppliers, patients,
employees and others having business relations with the Business.

 

(b) Operation of Business. Except as otherwise permitted by this Agreement or
consented to in writing by Purchaser, Seller shall continue the operation of the
Business in the ordinary course and consistent with past practices, and maintain
the assets, properties and rights of the Business (including, without
limitation, the Acquired Assets) in at least as good order and condition as
exists on the date hereof, subject to ordinary wear and tear.

 

(c) Material Contracts. Seller shall not enter into any contract, purchase order
or other commitment directly or indirectly affecting the Acquired Assets or the
Business, except contracts and commitments entered into the ordinary course of
business consistent

 



--------------------------------------------------------------------------------

with past practices that are terminable on no more than thirty (30) days notice
without penalty or obligation, and that do not call for aggregate payments by,
or have an estimated cost of performance to Seller in excess of Five Thousand
Dollars ($5,000.00) under any single contract or series of related contracts or
in the aggregate of Fifteen Thousand Dollars ($15,000.00) without the prior
written consent of Purchaser.

 

(d) Material Adverse Change. Seller shall give prompt written notice (but not
later than five (5) days after the occurrence thereof) to Purchaser of any (i)
material adverse change in the business, business prospects, assets, financial
condition or results of operation of the Business; and (ii) change that would
render any representation or warranty made by Seller hereunder untrue or
incomplete in any material respect as of the date of such change.

 

(e) Compliance with Representations and Warranties. Without limiting the
foregoing, except as otherwise expressly provided in this Agreement, Seller
shall not take any action or permit to occur any event, directly or indirectly
within the control of Seller, that would cause any representation or warranty
contained herein to be inaccurate or untrue on or before the Closing Date.

 

(f) Continued Maintenance. From the date of execution of this Agreement through
the Closing Date, Seller shall continue to maintain the Real Property in the
ordinary course of business.

 

(g) No Lease Modifications. From the date of execution of this Agreement through
the Closing Date, Seller shall not enter into new leases, terminate or modify or
renew any of the Real Property Leases, apply any security deposits or institute
any legal action with respect to any default by a tenant of the Real Property,
without the prior written consent of Purchaser. From the date of execution of
this Agreement through the date of Closing, Seller will comply with the
requirements of the “landlord” under the Real Property Leases.

 

(h) No Zoning Changes. From the date of execution of this Agreement through the
Closing Date, Seller will not allow or consent to any zoning change affecting
the Real Property.

 

(i) No Removal of Items from Real Property. From the date of execution of this
Agreement through the Closing Date, Seller shall not remove any fixtures,
equipment, furnishings or other personal property from the Real Property.

 

6.03 Exclusivity. From and after the date hereof to and including the Closing
Date, neither Seller nor Leland nor any of their respective Affiliates,
partners, shareholders, officers, directors, employees, or agents, shall,
directly or indirectly, solicit, initiate or engage in or continue (including
without limitation, furnishing any information concerning the Acquired Assets or
the Business) discussions, inquiries or proposals, or enter into any
negotiations for the

 



--------------------------------------------------------------------------------

purpose or with the intention of leading to any proposal, concerning the
acquisition or purchase by any other party of the Seller, the Business or any
part thereof or any Acquired Asset.

 

6.04 Due Diligence Items. Within ten (10) business days after the execution of
this Agreement Seller shall furnish to Purchaser, at Seller’s sole cost and
expense each of the following (collectively, the “Due Diligence Items”):

 

(a) The most current “as built” survey of the Real Property in Seller’s
possession;

 

(b) A copy of Seller’s title policy with respect to the Real Property, together
with all documents constituting exceptions to Seller’s title as reflected in the
title policy;

 

(c) True, correct and complete copies of the Real Property Leases (including all
amendments relating thereto);

 

(d) Copies of all licenses, permits, certificates of occupancy, governmental
approvals and other entitlements in the possession of Seller relating to the
Real Property;

 

(e) All environmental reports, structural inspection reports and engineering
reports relating to the Real Property in the possession of Seller;

 

(f) All site plans, plans and specifications or construction drawings for the
construction of the Real Property, including change orders, in the possession of
Seller; and

 

(g) A current rent roll, reflecting, by tenant space, the tenant’s name,
designation of tenant space, term, the amount of monthly rentals, prepaid or
delinquent rentals, if any, that remain outstanding with respect to such tenant
or tenant space, if any, and deposits paid by tenants under the Real Property
Leases.

 

6.05 Inspection Period. Purchaser and its advisors, at Purchaser’s sole expense,
shall have the right to conduct feasibility, environmental, engineering and
physical studies of the Real Property, to inspect the Real Property and to
evaluate all matters as are deemed relevant to Purchaser in its sole discretion,
for a period of time commencing on the date hereof and expiring on the day
preceding the Closing Date. Upon reasonable advance notice to Seller, Purchaser
and Purchaser’s duly authorized agents or representatives shall be permitted to
enter upon the Real Property at all reasonable times in order to conduct
environmental studies, engineering studies, soil tests and any other inspections
and/or tests that Purchaser may deem necessary or advisable; provided, however,
that no drilling or other ground penetrations or physical sampling in any
building shall be done without Seller’s prior written consent, and Purchaser
agrees to conduct such inspections so as to cause the least possible
interference or inconvenience to Seller’s and its tenants’ business operations.
Purchaser agrees to indemnify and hold Seller harmless from and against any and
all costs, liabilities, claims, liens, encumbrances and causes of action
(including without limitation reasonable attorneys’ fees) arising out of
Purchaser’s actions taken on the Real Property in conjunction with exercising
Purchaser’s rights under this

 



--------------------------------------------------------------------------------

Section 6.05 and such indemnification obligations shall survive the Closing Date
or any termination of this Agreement. Seller agrees to cooperate with Purchaser,
at no cost to Seller, in having Seller’s existing inspection reports (i.e., its
current environmental reports) re-dated and re-certified in favor of Purchaser.

 

6.06 Estoppel Certificates. Seller shall use its best efforts to deliver to
Purchaser at or prior to Closing an Estoppel Certificate in the form of Exhibit
G attached hereto, signed by each of the tenants under the Real Property Leases,
dated not more than twenty (20) days prior to Closing.

 

ARTICLE VII

 

ADDITIONAL AGREEMENTS OF SELLER AND PURCHASER

 

7.01 Employee Matters.

 

(a) Employment. Seller agrees to cooperate with Purchaser and give Purchaser
access to employee information and assistance with employee communications in
connection with Purchaser’s potential employment of the current employees of the
Business. Seller will also cooperate and assist Purchaser in connection with any
pre-employment screening, interviewing, physicals or drug testing, with respect
to Seller’s employees, that Purchaser desires to conduct, as well as
distribution of communication materials and enrollment forms for Purchaser’s
employee benefit plans. However, Purchaser shall be under no obligation to (i)
hire any employees of the Business; (ii) maintain any of Seller’s employees
which it does hire at the same position, title, or level or responsibility that
they had with Seller; (iii) grant seniority or service credit or recognize paid
time-off benefits (including without limitation accrued vacation, holidays or
sick leave time, or leave for civic obligations) to any such employee; or (iv)
pay any specified level of compensation or benefits to any such employee.

 

(b) Employment Liabilities. Purchaser does not assume, and Seller hereby
retains, at its own expense, any and all employment related costs, obligations,
and liabilities of the Business incurred on or prior to Closing or which relate
to events, occurrences, conditions, actions, or inactions which took place or
were in effect on or prior to Closing (whether or not reported, filed, billed,
or paid for on or prior to Closing), including, without limitation, costs,
obligations and liabilities relating to severance rights of employees of the
Business, employment discrimination, unfair labor practices, wage and hour laws,
health and safety, workers compensation, wrongful discharge, compensation,
fringe benefits, insurance, employee benefit plans, pensions, retiree medical,
severance pay, vacations, torts, accidents, disabilities, injuries, sickness,
exposure to harmful conditions, breach of oral or written employment contracts
or collective bargaining agreements, or breach of law, statute, judgment,
decree, injunction, order, writ, rule or regulation of any Governmental
Authority, without regard to the employment by Purchaser of any of the employees
of the Business after Closing. The entire liability for continuing acts or
conditions (such as exposure to harmful conditions or continuing discrimination)
shall be retained and assumed by Seller if any material portion of the act or
condition occurred on or prior to Closing.

 



--------------------------------------------------------------------------------

(c) COBRA. Purchaser does not assume, and Seller agrees to be solely responsible
for, any and all liabilities and obligations whatsoever relating to health care
continuation coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”) which arise prior to, or which relate to, or arise
out of or in connection with, this transaction or the events contemplated by
this Agreement. Seller shall indemnify and hold harmless Purchaser from and
against any and all COBRA liabilities or obligations accrued with respect to
employees of the Business, or arising under or pursuant to or in connection with
the Benefit Plans. Purchaser may provide such benefits to employees of the
Business who transfer employment to the Purchaser on or after Closing as
Purchaser shall determine, in its sole and absolute discretion.

 

7.02 Title Commitment. Seller shall cause to be furnished to Purchaser within
fifteen (15) days after the date of this Agreement, at Seller’s sole cost and
expense, a current title commitment (the “Title Commitment”) issued by Stewart
Title Guaranty Company—Commercial Division, 1980 Post Oak Boulevard, Suite 110,
Houston, Texas 77056, or such other nationally recognized title insurance
company reasonably acceptable to both parties (the “Title Company”), together
with legible copies of all exceptions to title referenced therein. The Title
Commitment shall set forth the state of title to the Real Property, together
with all exceptions or conditions to such title, including, without limitation,
all easements, restrictions, rights-of-way, covenants, reservations, and all
other encumbrances affecting the Real Property which would appear in an owners’
title policy, if issued. The Title Commitment shall contain the express
commitment of the Title Company to issue an owners, title policy (the “Title
Policy”) to Purchaser in an amount equal to that portion of the Purchase Price
allocated to the Real Property as improved, insuring good, indefeasible fee
simple (full ownership) title to the Real Property. The Title Commitment shall
provide that the Title Policy when issued shall have all Standard and General
Exceptions deleted so as to afford full “extended form coverage,” except for the
standard exception as to taxes which shall be limited to taxes for the current
and subsequent years “not yet due and payable,” and shall contain such
endorsements or other affirmative coverage that the Purchaser reasonably
require. At Closing, the Seller shall cause the Title Commitment to be
later-dated and the so-called “gap” exception to be deleted to cover the Closing
and the recording of the deeds to be delivered at Closing and shall cause the
Title Company to deliver to Purchaser a marked Title Commitment or pro forma
Title Policy, with endorsements, as directed by Purchaser. The Title Policy
shall show that the Real Property is free from all Liens, liabilities and
defects in title other than the Permitted Encumbrances. In the event Purchaser
requests, and at Purchaser’s expense, the Title Company shall issue a mortgage
title policy in an amount up to the Purchase Price which is allocated to the
Real Property as improved, at simultaneous issue rates. Seller shall execute
such certificates and affidavits as may be reasonably required in connection
with the issuance of the Title Policy and any endorsements.

 

7.03 Survey. Seller shall cause, at Seller’s sole cost and expense, a current
ALTA/ASCM “as-built” survey of the Real Property (the “Survey”) to be furnished
to Purchaser and the Title Company within 30 days after the date of this
Agreement prepared by a registered land surveyor or engineer, licensed in the
State of Texas. The Survey shall be acceptable to the Title Company for purposes
of deleting standard survey exceptions as provided in Section 7.02 and shall
reflect the location and dimension of all improvements visible on the grounds
and all

 



--------------------------------------------------------------------------------

dominant and servient easements or servitudes or, rights of way, means of
ingress or egress, the physical location of all utilities (to the extent
ascertainable by on-site observation or by records provided by Seller, utility
companies or other appropriate sources), the location of all streets, highways,
alleys and public ways crossing or abutting the Real Property, all encroachments
and drainage ditches, whether abutting or interior, of record or on the grounds
and such other matters as Purchaser may reasonably require. The Survey shall
reflect whether and to the extent any portion of the Real Property lies within
the 100-year flood plain. The Survey shall be certified to the Title Company,
Purchaser and Purchaser’s lender, if any, in conformance with the current
Minimum Standard Detail Requirements for ALTA/ASCM Land Title Surveys for “urban
surveys” and as otherwise directed by Purchaser. The Survey shall reflect that
it is a true, correct and accurate representation of the Real Property. The
Survey shall reflect such other matters as are necessary for the Title Company
to issue the Title Policy free from any survey objection or exceptions
whatsoever, other than an exception not objected to or waived by Purchaser and
the standard exception for calculation of acreage.

 

7.04 Casualty. If, prior to the Closing, the Hospital or any other Acquired
Asset sustains damage or destruction by fire or other casualty that Seller does
not completely repair prior to Closing, the following provisions shall apply:

 

(a) If (i) such damage or destruction results in any portion of the Hospital
being unusable for its current purpose, or (ii) the aggregate cost to repair
such damage or destruction, or to replace such damaged or destroyed portion of
the Hospital or other Acquired Asset (collectively, the “Cost to Repair”), is
greater than One Hundred Thousand Dollars ($100,000) and Seller does not have
insurance coverage therefor, Purchaser may elect to either (1) terminate this
Agreement as provided in Section 9.01(b) by providing written notice thereof to
Seller and, except as set forth in Section 11.02 hereof, all obligations of the
parties hereunder shall terminate, or (2) consummate the transactions
contemplated by this Agreement and receive a credit against the Cash Portion of
the Purchase Price equal to the amount of such Cost to Repair, and thereafter
Seller shall have no obligations to repair such damage or destruction.

 

(b) If the provisions of subsection (a) do not apply, then (i) if Seller has
insurance coverage for the Cost to Repair any such damage or destruction,
Purchaser may elect either to (1) receive from Seller all of the proceeds of
such insurance paid or payable and then pay to Seller the full amount of the
Purchase Price, or (2) allow Seller to retain all such insurance proceeds
subject to a reduction of the Cash Portion of the Purchase Price equal to the
amount of the Cost to Repair; and (ii) if, and to the extent that, the Cost to
Repair any such damage or destruction is not covered by insurance, including,
without limitation, costs that are subject to a deductible or self-insured
retention, the Cash Portion of the Purchase Price shall be reduced by an amount
equal to that portion of the Cost to Repair such damage or destruction that is
not covered by insurance.

 

7.05 Condemnation. If, prior to Closing, any part of the Real Property is
condemned, or becomes subject to any pending or threatened condemnation by any
Governmental Authority, Purchaser may, in its sole discretion, either:

 

(a) Close the transactions contemplated by this Agreement, in which event all of
the condemnation proceeds shall be payable to Purchaser, and Seller shall assign
all claims therefor and all right, title and interest therein to Purchaser; or

 



--------------------------------------------------------------------------------

(b) Elect to terminate this Agreement pursuant to 9.01(b) hereof by providing
written notice thereof to Seller within five (5) days after Purchaser receives
written notification of such condemnation or threatened condemnation.

 

7.06 Insurance Ratings. Seller shall take all action reasonably requested by
Purchaser to enable Purchaser to succeed to the Workmen’s Compensation and
Unemployment Insurance ratings, insurance policies, deposits and other interests
of the Seller with respect to the operation of the Hospital and other ratings
for insurance or other purposes established by the Seller. Purchaser shall not
be obligated to succeed to any such rating, insurance policy, deposit or other
interest, except as it may elect to do so.

 

7.07 Platting. Seller shall cooperate with Purchaser in all respects, both
before and after Closing to plat the Real Property and Retained Real Property
and receive approval of such plats by the Planning Commission of the City of
Garland, Texas, and Seller shall perform all other actions, and prepare and file
all other documents as required by law to subdivide the tract of land containing
the Real Property and the Retained Real Property.

 

7.08 Completion and Updating of Schedules.

 

(a) Seller shall prepare and deliver to Purchaser true, correct and complete
copies of all Schedules contemplated by this Agreement as soon as practicable,
but not later than the date that this Agreement is executed by the parties.

 

(b) Between the date that this Agreement is executed by the parties and the
Closing Date, Seller shall provide Purchaser with written notice of the
occurrence of any event that would result in or constitute a supplement, change
or amendment, including without limitation, an addition or deletion, to any
Schedule to this Agreement. Within four (4) days of Purchaser’s receipt of such
notice, Purchaser shall, by written notice to Seller either (i) accept the
proposed supplement, change or amendment as submitted by Seller, or (ii) elect
to terminate this Agreement in accordance with the provisions of Section 9.01(b)
in the event that the proposed supplement, change or amendment, in Purchaser’s
sole and complete discretion, is unacceptable. Upon Purchaser’s written
acceptance, the proposed supplemented, changed or amended Schedule shall become
for all purposes the Schedule attached to and incorporated into this Agreement.

 

7.09 Reasonable Efforts. Seller and Purchaser agree that prior to the Closing
they will each use all reasonable efforts to take, or cause to be taken, all
actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective the transactions contemplated by this
Agreement.

 



--------------------------------------------------------------------------------

7.10 Cost Report Matters. Seller shall prepare and timely file all cost reports
relating to the periods ending on or prior to the Closing Date or required as a
result of the consummation of the transactions described herein, including,
without limitation, those relating to Medicare, Medicaid, Blue Cross and other
third party payors which settle on a cost report basis (the “Seller Cost
Reports”). Purchaser shall forward to Seller any and all correspondence relating
exclusively to the Seller Receivables, the Seller Cost Reports or rights to
settlements and retroactive adjustments on the Seller Cost Reports (“Agency
Settlements”) within ten (10) business days of receipt by Purchaser. Purchaser
shall not reply to any such correspondence without Seller’s written approval
which shall not be unreasonably withheld. Purchaser shall remit any receipts
relating to the Seller Receivables, the Seller Cost Reports or the Agency
Settlements within ten (10) business days after receipt by Purchaser, and will
forward any demand for payments within ten (10) business days. Seller shall
retain all rights to the Seller Cost Reports and to the Seller Receivables
including, without limitation, any payables resulting therefrom or receivables
relating thereto and the right to appeal any Medicare determinations relating to
the Agency Settlements and the Seller Cost Reports; provided, that, Purchaser
shall have the right to participate in any appeal of a Medicare determination
that affects Purchaser. Seller will furnish copies of the Seller Receivables
records to Purchaser upon request and allow Purchaser and its representatives
reasonable access to such documents.

 

7.11 Access to Records and Cooperation. Upon reasonable notice and during normal
business office hours, Purchaser will cooperate with Seller in regard to (i) the
preparation, filing, handling, and appeals of the Seller Cost Reports and Agency
Settlements, (ii) any cost report disputes and/or other claim adjudication
matters relative to governmental program reimbursement, (iii) any litigation,
claim, arbitration or administrative action involving Seller, Leland or their
Affiliates, and (iv) (preparing final billings with respect to patients in the
Hospital at the Effective Time. Such cooperation shall include the providing of
statistics and obtaining files at the Hospital, if any, the coordination with
Seller pursuant to adequate notice of Medicare and Medicaid exit conferences or
meetings. Purchaser will, upon reasonable notice, during normal business office
hours and at the sole cost and expense of Seller, and subject to applicable law
regarding confidentiality of patient records, provide Seller reasonable access
to any and all records of the Hospital within Purchaser’s possession and will
allow Seller and its representatives to copy any such documents.

 

7.12 Remit Payments. Purchaser shall within ten (10) business days of receipt by
it of any payment of any Seller Receivable or other amount that is a Retained
Asset, deliver such amount to Seller.

 

7.13 Inventory. Purchaser shall have the right to conduct an inventory of the
Equipment, personal property and Inventory of the Hospital prior to Closing.
Seller shall provide all cooperation to Purchaser necessary to complete such
inventory.

 

7.14 Transfer of Hospital Patients. Purchaser has advised Seller, and Seller has
acknowledged that Purchaser does not intend to offer or provide, directly or
indirectly, the psychological services and/or related products that are
currently being offered and/or provided at the Hospital by Seller. Accordingly,
on or prior to the Closing Date, Seller shall take any and all

 



--------------------------------------------------------------------------------

action necessary or appropriate to transfer any patients then receiving
psychological services and/or related products at the Hospital to another
suitable healthcare facility so that patient care shall not be adversely
affected. Any and all transfers of patients by Seller shall be performed in
accordance with all applicable laws.

 

ARTICLE VIII

 

CONDITIONS OF CLOSING

 

8.01 Obligation of Purchaser. The obligation of Purchaser to consummate the
purchase contemplated by the provisions of this Agreement shall be subject to
the fulfillment on or prior to the Closing Date of the following conditions (any
of which may be waived in writing, in whole or in part, by Purchaser):

 

(a) Representations and Warranties; Performance. The representations and
warranties of Seller and Leland set forth in this Agreement shall be true,
correct and complete as of the Closing Date (as though such representations and
warranties were made anew at and as of such date) except with respect to the
effect of transactions specifically permitted by the provisions of this
Agreement, and Seller and Leland shall have duly performed in all material
respects all agreements and covenants herein required to be performed by Seller
and/or Leland on or before the Closing Date.

 

(b) Officer’s Certificates. Seller shall have furnished Purchaser with a
certificate, executed on behalf of Seller by one of the executive officers of
its general partner and dated the Closing Date, confirming the matters expressed
in Section 8.01(a) hereof with respect to Seller. Leland shall have furnished
Purchaser with a certificate, executed on behalf of Leland by one of its
executive officers and dated on the Closing Date, confirming the matters
expressed in Section 8.01(a) hereof with respect to Leland.

 

(c) Certificate of Authorities. Seller shall have furnished to Purchaser (i)
certificates of the Secretary of State of Texas, dated as of a date nor more
than five (5) business days prior to the Closing Date, attesting to the
organization and existence of Seller and the organization and good standing of
the General Partner, (ii) a copy certified by the Secretary of State of Texas,
as of a date not more, than five (5) business days prior to the Closing Date, of
the General Partner’s Articles of Incorporation and all amendments thereto and
Seller’s Certificate of Limited Partnership and all amendments thereto, (iii) a
copy, certified by the Secretary of the General Partner, of the Bylaws of
General Partner, as amended and in effect as of the Closing Date, (iv) a copy,
certified by the Secretary of the General Partner, of resolutions duly adopted
by the Board of Directors of the General Partner duly authorizing the
transactions contemplated in this Agreement, (v) a copy, certified by an
executive officer of the General Partner, of Seller’s Agreement of Limited
Partnership, including all amendments thereto, and (vi) a copy, certified by an
executive officer of the General Partner, of the resolutions duly adopted by
Seller’s partners authorizing the transactions contemplated by this Agreement.

 



--------------------------------------------------------------------------------

(d) Consents and Approvals. All material consents, approvals and novations, on
terms satisfactory to Purchaser, of third parties and Governmental Authorities
(including, without limitation, the Required Consents) that shall be (i)
required to consummate the transactions contemplated hereby or (ii) reasonably
necessary to permit Purchaser to operate the Business, shall have been obtained.

 

(e) Transfer Documents. Purchaser shall have received the Transfer Documents as
contemplated in Section 3.03 hereof.

 

(f) Taxes, Charges, and Fees. Purchaser shall have received verification from
Seller, in form and substance satisfactory to Purchaser, that Seller has paid or
caused to be paid, any taxes, charges and fees required to be paid by Seller
pursuant to Section 3.06 hereof.

 

(g) Receipt of Opinion of Counsel. Purchaser shall have received an opinion,
dated as of the Closing Date, of counsel to Seller and Leland, in substantially
the form attached hereto as Exhibit F.

 

(h) Noncompetition Agreement. Purchaser shall have received the Noncompetition
Agreement executed by Seller and Leland.

 

(i) Title Insurance. Purchaser shall have received the Title Policy contemplated
by Section 7.02 hereof. Purchaser acknowledges and agrees that the Title Policy
may be actually delivered at a reasonable time following the Closing so long as
Purchaser has received at Closing current and binding Title Commitment
obligating the Title Company to deliver the Title Policy.

 

(j) Survey. Purchaser shall have received the Survey contemplated by Section
7.03 hereof and there shall be no changes in the matters reflected in the
Survey, and there shall not exist any easement, right-of-way, encroachment,
waterway, pond, flood plain, conflict or protrusion with respect to the Real
Property not shown on the Survey.

 

(k) Certificate of Non-Foreign Status. Seller shall have duly executed and
delivered Purchaser a Certificate of Non-Foreign Status sufficient in form and
substance to relieve Purchaser of all withholding obligations under Section 1445
of the Code.

 

(l) Environmental Survey. Purchaser shall have determined, in its sole
discretion, that any potential environmental liabilities relating to the Real
Property or the Business are acceptable to Purchaser.

 

(m) MAI Appraisal. Seller shall have furnished Purchaser with a copy of an MAI
appraisal dated January 29, 2002, with respect to the Real Property, indicating
that the Real Property has an appraised fair market value of not less than Ten
Million Dollars ($10,000,000.00).

 



--------------------------------------------------------------------------------

(n) Personal Property Valuation. Seller shall have furnished Purchaser with
evidence, satisfactory in both form and substance to Purchaser, that as of the
Closing Date the Equipment and the Inventory have an aggregate book value of not
less than Three Million Dollars ($3,000,000.00). For purposes of calculating the
book value of the Equipment, any Equipment subject to a Personal Property Lease
shall be included and any pre-paid rent under any such Personal Property Lease
shall also be included.

 

(o) Insolvency. Neither Seller nor Leland shall (i) be in receivership or
dissolution, (ii) have made any assignment for the benefit of creditors, (iii)
have admitted in writing their inability to pay their respective debts as they
mature, (iv) have been adjudicated a bankrupt, (v) have filed a petition in
voluntary bankruptcy, a petition or answer seeking bankruptcy, or an arrangement
with creditors under the federal bankruptcy law or other similar law or statute
of the United States or any state, nor shall have any such petition have been
filed against Seller or Leland.

 

(p) Approval of Dynacq. The Board of Directors of Dynacq International, Inc., a
Nevada corporation and indirect parent corporation of Purchaser, shall have
approved this Agreement and the transactions contemplated hereby.

 

(q) No Changes to Title Commitment. There shall be no change in the matters
reflected in the Title Commitment, and there shall not exist any encumbrance or
title defect affecting the Real Property not described in the Title Commitment
except for the Permitted Exceptions.

 

(r) No Violation of Law. There shall be no violation of law against the Real
Property imposed or threatened in writing.

 

(s) No Litigation or Condemnation. There shall be no litigation or condemnation
commenced or threatened that affects any of the Real Property.

 

(t) Transfer of Hospital Patients. All patients at the Hospital shall have been
transferred to another suitable healthcare facility as contemplated by Section
7.14 hereof.

 

At Closing, Seller shall certify to Purchaser as part of the Officer’s
Certificate pursuant to Section 8.02(b) that to its actual knowledge none of the
items listed above shall have occurred; provided that if Seller shall obtain
knowledge of any matter that would cause a violation of any of the above prior
to the Closing, Seller agrees to promptly notify Purchaser in writing of such
matter and Seller shall disclose such violation in the Officer’s Certificate. If
any of conditions (a) through (t) above are not fully satisfied by Closing,
Purchaser’s sole remedy shall be either (a) to terminate this Agreement by
written notice to Seller, whereupon this Agreement shall be cancelled and,
thereafter neither Seller nor Purchaser shall have any continuing obligations
one unto the other (except for the obligations that expressly survive
termination), or (b) proceed with Closing of the transaction hereunder
notwithstanding such condition.

 



--------------------------------------------------------------------------------

8.02 Obligation of Seller. The obligation of Seller to consummate the sale
contemplated by the provisions of this Agreement shall be subject to the
fulfillment on or prior to the Closing Date of the following conditions (any of
which may be waived in writing, in whole or in part, by Seller):

 

(a) Representations and Warranties; Performance. The representations and
warranties of Purchaser set forth in this Agreement shall be true, correct and
complete as of the Closing Date (as though such representations and warranties
were made anew at and as of such date) except with respect to the effect of
transactions specifically permitted by the provisions of this Agreement, and
Purchaser shall have duly performed in all material respects all agreements and
covenants herein required to be performed by Purchaser on or before the Closing
Date.

 

(b) Officer’s Certificates. Purchaser shall have furnished Seller with a
certificate, executed on behalf of Purchaser by one of the executive officers of
its general partner and dated the Closing Date, confirming the matters expressed
in Section 8.02(a) hereof.

 

(c) Certificate of Authorities. Purchaser shall have furnished to Seller (i)
certificates of the Secretary of State of Texas, dated as of a date nor more
than five (5) business days prior to the Closing Date, attesting to the
organization and good standing of Purchaser and the organization and good
standing of its general partner, (ii) a copy certified by the Secretary of State
of Texas, as of a date not more than five (5) business days prior to the Closing
Date, of the Articles of Organization and all amendments thereto of Purchaser’s
general partner, (iii) a copy certified by the Secretary of the general partner
of Purchaser, of the Regulations of Purchaser’s general partner, as amended and
in effect as of the Closing Date, (iv) a copy, certified by the Secretary of
Purchaser’s general partner, of resolutions duly adopted by the sole manager of
such general partner duly authorizing the transactions contemplated in this
Agreement, (v) a copy, certified by an executive officer of Purchaser’s general
partner, of Purchaser’s Agreement of Limited Partnership, including all
amendments thereto, and (vi) a copy, certified by an executive officer of
Purchaser’s general partner, of the resolutions adopted by Purchaser’s partners
authorizing the transaction contemplated by this Agreement.

 

(d) Consents and Approvals. All material consents, approvals and novations, on
terms satisfactory to Seller, of third parties and Governmental Authorities
(including, without limitation, the Required Consents) that shall be (i)
required to consummate the transactions contemplated hereby or (ii) reasonably
necessary to permit Purchaser to operate the Business, shall have been obtained.

 

(e) Assumption Instrument. Seller shall have received from Purchaser the
Assumption Instrument as contemplated by Section 3.04 hereof.

 



--------------------------------------------------------------------------------

ARTICLE IX

 

TERMINATION OF AGREEMENT

 

9.01 Termination of Agreement. This Agreement and the transactions contemplated
hereby may be terminated and abandoned at any time on or prior to the Closing as
follows:

 

(a) by the written consent of Purchaser and Seller;

 

(b) by Purchaser, (i) if there is or occurs an inaccuracy in any material
respect in the representations and warranties of Seller or Leland set forth in
this Agreement, which inaccuracy is not capable of being cured by August 29,
2003, (ii) if there has been a breach in any material respect of a covenant of
Seller or Leland, or a failure in any material respect on the part of Seller or
Leland to comply with their respective obligations hereunder, and such breach or
failure is not capable of being cured by August 29, 2003, (iii) if there occurs
any casualty with respect to the Hospital or any Acquired Asset and the terms
and conditions of Section 7.04 hereof are satisfied, (iv) if any portion of the
Real Property is condemned or threatened to be condemned by any Governmental
Authority and the terms and conditions of Section 7.05 hereof are satisfied, (v)
if any proposed supplement, change or amendment to any Schedule submitted by
Seller to Purchaser is unacceptable to Purchaser and the terms and conditions of
Section 7.08 hereof are satisfied, or (vi) if any of the conditions set forth in
Section 8.01 hereof are not satisfied on or before August 29, 2003;

 

(c) by Seller, (i) if there is or occurs an inaccuracy in any material respect
in the representations and warranties of Purchaser set forth in this Agreement,
which inaccuracy is not capable of being cured by August 29, 2003, (ii) if there
has been a breach in any material respect on the part of Purchaser to comply
with its obligations hereunder, and such breach or failure is not capable of
being cured by August 29, 2003, or (iii) if any of the conditions set forth in
Section 8.02 hereof are not satisfied on or before August 29, 2003; or

 

(d) by Purchaser or Seller if the Closing Date shall not have occurred before
September 3, 2003, for any reason other than the failure of the party seeking to
terminate this Agreement to perform in any material respect its obligations
hereunder or the breach or inaccuracy in any material respect of a
representation or warranty made by such party; provided, that, any such failure,
breach or inaccuracy by Leland shall be deemed a failure, breach or inaccuracy
by Seller for purposes of this subsection (d).

 

9.02 Obligations Upon Termination. Except for obligations provided in Section
11.02 hereof, in the event that this Agreement is terminated pursuant to the
provisions of Section 9.01(a) or (d) hereof, Seller shall have no obligation to
Purchaser and Purchaser shall have no obligation to Seller. In the event that
Seller or Purchaser shall terminate this Agreement pursuant to Section 9.01(b)
or (c) hereof, respectively, the right of Purchaser or Seller, as the case may
be, to pursue any and all rights it may have at law or equity or hereunder shall
survive unimpaired.

 



--------------------------------------------------------------------------------

ARTICLE X

 

INDEMNIFICATION

 

10.01 Indemnification by Purchaser. From and after the Closing Date, Purchaser
shall indemnify, defend and hold Seller and Leland harmless from and against and
reimburse Seller for any and all claims, losses, liabilities, damages, costs and
expenses (including, without limitation, reasonable attorneys’ fees)
(collectively, “Liabilities”) that may be incurred by, imposed upon or asserted
against Seller arising from: (i) any failure of Purchaser to assume, pay,
perform and discharge the Assumed Liabilities; (ii) any action, claim, judicial
or other proceeding asserted by any third party against Seller with respect to
any of the Assumed Liabilities; and (iii) any inaccuracy in or breach of any
representation, warranty, covenant, obligation or agreement of Purchaser
contained herein or in any document or instrument delivered pursuant hereto.

 

10.02 Indemnification by Seller and Leland. From and after the Closing Date,
Seller and Leland shall indemnify, defend and hold Purchaser harmless from and
against and reimburse Purchaser for any and all Liabilities that may be incurred
by, imposed upon or asserted against Purchaser arising from or relating to: (i)
any failure of Seller to assume, pay, perform and discharge the Retained
Liabilities; (ii) any action, claim, judicial or other proceeding asserted by
any third party against Purchaser with respect to any of the Retained
Liabilities; (iii) any inaccuracy in or breach of any representation, warranty,
covenant, obligation or agreement of Seller or Leland contained herein, or in
any document or instrument delivered pursuant hereto; and (iv) the operation of
the Business or the ownership, use or sale of the Acquired Assets by Seller
prior to the Effective Time (including, without limitation, any contractual,
tax, product, warranty, tort or other Liability whatsoever). Purchaser may
withhold from Seller any payment otherwise due to Seller pursuant to the Note
and offset the full amount of such claim for indemnification against the amount
due to Seller pursuant to the Note in accordance with Section 10.05 hereof.

 

10.03 Notification of Claim. Each indemnified party under this Article X will
promptly, and within ten (10) days after notice to such indemnified party of any
claim as to which it asserts a claim for indemnification, notify the
indemnifying party of such claim and the amount thereof; provided, however, that
the failure to give such notification shall not relieve the indemnifying party
from any liability which it may have pursuant to the provisions of this Article
X as long as the failure to give such notice within such time is not prejudicial
to the indemnifying party. Notice to an indemnified party for the purpose of the
preceding sentence shall mean the filing of any legal action, receipt of any
claim in writing or similar form of actual notice.

 

10.04 Defense of Claim. If any claim for indemnification by any indemnified
party arises out of a claim by a person other than such indemnified party, the
indemnifying party may, by written notice to the indemnified party, undertake to
conduct any proceedings or negotiations in connection therewith or necessary to
defend the indemnified party and take all other steps or proceedings to settle
or contest such claim, including, but not limited to, the employment of

 



--------------------------------------------------------------------------------

counsel; provided, however, that the indemnifying party shall reasonably
consider the advice of the indemnified party as to the defense and settlement of
such claim and the indemnified party shall have the right to participate, at its
own expense, in such defense, but control of such litigation and settlement
shall remain with the indemnifying party. The indemnified party shall provide
all reasonable cooperation in connection with any such defense by the
indemnifying party. Counsel and auditor fees, filing fees and court fees of all
proceedings, contests or lawsuits with respect to any such claim shall be borne
by the indemnifying party. If any such claim is made hereunder and the
indemnifying party elects not to undertake the defense thereof by written notice
to the indemnified party, the indemnified party shall be entitled to
indemnification with respect thereto pursuant to the terms of this Article X. To
the extent that the indemnifying party undertakes the defense of such claim by
written notice to the indemnified party and diligently pursues such defense at
its expense, the indemnified party shall be entitled to indemnification
hereunder only to the extent that such defense is unsuccessful as determined by
a final judgment of a court of competent jurisdiction, or by written
acknowledgment of the parties. If any claim for indemnification by Purchaser
arises out of a claim by Purchaser, then Purchaser shall be entitled to
immediate indemnification hereunder pursuant to Section 10.05 hereof.

 

10.05 Offset. In the event that Purchaser shall exercise its right to offset
provided in Section 10.02 any such offset shall be collected by reducing the
amount owed by Purchaser to Seller in the following manner (i) first, to the
extent of the principal amount outstanding on the Note, then (ii) to the extent
of any accrued interest on the Note. Purchaser shall provide Seller with written
notice of any proposed offset, including a reasonably detailed description of
the basis for such offset, not less than ten (10) days prior to the
effectiveness of such offset.

 

10.06 Subrogation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the indemnified party
with respect to all persons or entities relating to the matter for which
indemnification has been made.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01 Survival of Representations and Warranties. All representations and
warranties contained in this Agreement, any Exhibit or Schedule hereto or any
certificate, agreement or document delivered in connection with the transactions
contemplated hereby shall survive the consummation of the transactions
contemplated by this Agreement and any investigation on the part of the parties
hereto and shall continue in full force and effect after the Closing for a
period of one (1) year from the Closing Date at which time they shall expire and
no party shall any longer be liable with respect thereto, except as to claims
made in respect thereof in writing by any other party or any other indemnitee on
or before the expiration of such one-year period; provided, however, that the
representations and warranties contained in Sections 4.01, 4.02, 4.03, 4.06,
4.13, 4.15, 4.17, 4.19, 4.21, 4.23, 5.01, 5.02 and 5.03 shall survive
indefinitely. The covenants and agreements of the parties hereto set forth in
this Agreement shall not be affected by the expiration of any representation or
warranty pursuant to this Section 11.01 and shall survive indefinitely.

 



--------------------------------------------------------------------------------

11.02 Expenses. Regardless of whether the transactions contemplated by this
Agreement are consummated, each of the parties hereto shall pay the fees and
expenses of its own counsel, accountants or other experts, and all expenses
incurred by such party incident to the negotiation, preparation, execution,
consummation, and performance of this Agreement and the transactions
contemplated hereby.

 

11.03 Notices. All notices, requests and other communications under this
Agreement shall be in writing (including a writing delivered by facsimile
transmission) and shall be deemed to have been duly given if delivered
personally, or sent by either certified or registered mail, return receipt
requested, postage prepaid, by overnight courier guaranteeing next day delivery,
or by facsimile, addressed as follows:

 

  (a) If to Seller or Leland:

 

Garland Physicians’ Hospital, Ltd.

c/o Leland Medical Centers, Inc.

5800 Granite Parkway, Suite 850

Plano, Texas 75024

Attn: Charles L. Simons

Facsimile No.: (972) 731-8042

 

With a required copy to:

 

Wayne M. Whitaker, General Counsel

5800 Granite Parkway, Suite 850

Plano, Texas 75024

Facsimilie No. (972) 731-8042

 

or at such other address or facsimile number as Seller or Leland may have
advised Purchaser in writing; and

 

  (b) If to Purchaser:

 

Vista Hospital of Dallas, L.P.

c/o Dynacq International, Inc.

4301 Vista Road

Pasadena, Texas 77504

Attn: Philip S. Chan

Facsimile No.: (713) 378-1966

 



--------------------------------------------------------------------------------

With a required copy to:

 

Hallett & Perrin, P.C.

2001 Bryan Street

Suite 3900

Dallas, Texas 75201

Attn: William W. Meier, III, Esq.

Facsimile No.: (214) 922-4170

 

or at such other address or facsimile number as Purchaser may have advised
Seller and Leland in writing.

 

All such notices, requests and other communications shall be deemed to have been
received on the date of delivery thereof, if delivered by hand, on the fifth day
after the mailing thereof, if mailed, on the next day after the sending thereof,
if by overnight courier, and when receipt is acknowledged, if faxed.

 

11.04 Waivers and Amendments. No amendment or waiver of any provision of this
Agreement, nor consent to any departure therefrom, shall be effective unless the
same be in writing and signed by each party hereto, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No failure on the part of any party hereto to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies provided in this Agreement are cumulative and not exclusive
of any remedies provided by law.

 

11.05 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. No party hereto shall assign any of its rights hereunder or any
interest herein without the prior written consent of the other parties hereto.

 

11.06 Exhibits and Schedules. The Exhibits and Schedules attached hereto or
referred to herein are incorporated herein and made a part hereof for all
purposes. As used herein, the expression “this Agreement” means this document
and such Exhibits and Schedules.

 

11.07 Governing Law. THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO, SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE SUBSTANTIVE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO ITS
PRINCIPLES OF CONFLICT OF LAWS.

 

11.08 Jurisdiction and Venue. Any judicial proceeding brought by or against any
of the parties to this Agreement on any dispute arising out of this Agreement or
any matter related hereto shall be brought in any Federal or State court sitting
in Dallas County, State of Texas, and, by execution and delivery of this
Agreement, each of the parties to this Agreement accepts for itself the
exclusive jurisdiction and venue of the aforesaid courts as trial courts,
expressly waives any objection which such party may have now or hereafter to the
laying of the venue or to the

 



--------------------------------------------------------------------------------

jurisdiction of any such suit, action or proceeding, and irrevocably agrees to
be bound by any final non-appealable judgment rendered in connection witthis
Agreement.

 

11.09 Number and Gender. Whenever herein the singular number is used, the same
shall include the plural where appropriate, and words of any gender shall
include each other gender where appropriate.

 

11.10 Captions. The captions, headings and arrangements used in this Agreement
are for convenience only and do not in any way affect, limit or amplify the
provisions hereof.

 

11.11 Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part hereof; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision of its severance from this
Agreement.

 

11.12 Entirety. This Agreement contains the agreement and understanding among
the parties with respect to the matters addressed herein and supersedes all
prior representations, inducements, promises or agreements, oral or otherwise,
which are not embodied herein.

 

11.13 Publicity. Except as otherwise required by law, until the existence of
this Agreement is publicly disclosed, no party hereto shall issue any press
release or make any other public statement, in either case relating to or
connected with or arising out of this Agreement or the matters contained herein,
without obtaining the prior written approval of the other parties to the
contents and the manner of presentation and publication thereof, which approval
shall not be unreasonably withheld.

 

11.14 Attorneys’ Fees. In the event that any action or proceeding is commenced
by any party hereto for the purpose of enforcing any provision of this
Agreement, the party to such action or proceeding may receive as part of any
award, judgment, decision or other resolution of such action or proceeding its
costs and attorneys’ fees as determined by the person or body making such award,
judgment, decision or resolution. Should any claim hereunder be settled short of
the commencement of any such action or proceeding, the parties in such
settlement shall be entitled to include as part of the damages alleged to have
been incurred reasonable costs of attorneys or other professionals in
investigation or counseling on such claim.

 

11.15 Third Party Beneficiaries. Nothing contained herein, express or implied,
is intended to confer upon any person or entity other than the parties hereto
and their successors in interest and permitted assigns any rights or remedies
under or by reason of this Agreement.

 

11.16 Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original for all purposes and all of which
shall be deemed collectively to be one agreement.

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

PURCHASER:

     

VISTA HOSPITAL OF DALLAS, L.P.

       

By: Vista Dallas, L.L.C., its General Partner

            By:   /s/    PHILIP S. CHAN                    

Printed Name:

  Philip S. Chan            

Title:

  Manager

SELLER:

     

GARLAND PHYSICIANS’ HOSPITAL, LTD.

       

By: LMC GPH, Inc., its General Partner

            By:   /s/    CHARLES L. SIMONS                    

Printed Name:

  Charles L. Simons            

Title:

  Chairman

LELAND:

     

LELAND MEDICAL CENTERS, INC.

            By:   /s/    CHARLES L. SIMONS                    

Printed Name:

  Charles L. Simons            

Title:

  President

 